                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION



Scott C., et al.,                               )
                                                )
                    Plaintiffs,                 )
                                                )
v.                                              )                  No.: 18-04162-CV-C-NKL
                                                )
Riverview Gardens School District, et al.,      )
                                                )
                    Defendants.                 )
                                                )


               JOINT MOTION FOR CONSENT ORDER AND JUDGEMENT

        Come now Plaintiffs—Melissa C. on her own behalf and as Next Friend to Scott C., and

Rio M., on her own behalf and as Next Friend to Miles M.—and Defendants—the District’s

Special Administrative Board (“SAB”), individual members of the District’s SAB in their official

capacities (Lynn Beckwith Jr., Veronica Morrow-Reel, and Mark Tranel), individual District

administrators in their official capacities (Scott Spurgeon, Chaketa Riddle, and Andrea Woods),

the Missouri Department of Elementary and Secondary Education (“DESE”), and the Missouri

State Board of Education and its members in their official capacities (O. Victor Lenz Jr., Michael

W. Jones, Peter F. Herschend, Carol Hallquist, and Charles W. Shields)., through their respective

counsel, and jointly move this Court for entry of the proposed Consent Judgment. The District

and SAB are herein collectively referred to as the “District Defendants.” Missouri DESE and the

Missouri State Board of Education are herein collectively referred to as the “State Defendants.”

The District Defendants and the State Defendants are herein collectively referred to as the




                                                1

         Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 1 of 85
“Defendants.” The Plaintiffs and the Defendants are herein collectively referred to as the “Parties.”

In support, the Parties state:

        1.      On August 13, 2018, Plaintiffs brought this action alleging that Defendants erected

barriers to homeless students’ enrollment, transportation, and participation in school and failed to

provide those students a trauma-sensitive learning environment in violation of the McKinney-

Vento Homeless Assistance Act, 42 U.S.C. 11431 et. seq., reauthorized in 2015 by Title IX, Part

A of the Every Student Succeeds Act (“McKinney-Vento”) and the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution.

        2.      The Parties agree that Plaintiffs’ claims should be resolved without further litigation

through the terms of a Consent Decree, as approved by the Court.

        3.      The parties jointly request that this Court enter the proposed Consent Order and

Judgment to which they have agreed.

        4.      The Plaintiffs shall submit a motion for reasonable attorneys’ fees and costs within

ninety (90) days of the date the Court approves the Consent Order and Judgment.

        5.      The proposed Consent Order and Judgment is attached hereto as Exhibit 1 and was

emailed in Word format to the Court.

        WHEREFORE the parties jointly move this court to enter the agreed upon Consent Order

and Judgment.



January 31, 2020                                       Respectfully submitted,




                                                  2

         Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 2 of 85
/s/ Mark Rosenbaum                                 /s/ Michelle Basi
Mark Rosenbaum (admitted pro hac vice)             Michelle H. Basi, MO #54943
Amanda Savage (admitted pro hac vice)              James R. Layton, MO #45631
PUBLIC COUNSEL                                     TUETH KEENEY
610 S. Ardmore Avenue                              34 N. Meramec Avenue, Suite 600
Los Angeles, CA 90005                              St. Louis, MO 63105
Tel: (213) 385-2977                                Tel: (314) 880-3600
Fax: (213) 385-9089                                Fax: (314) 880-3601
mrosenbaum@publiccounsel.org                       mbasi@tuethkeeney.com
asavage@publiccounsel.org                          jlayton@tuethkeeney.com

/s/ Luz María Henríquez
Luz María Henríquez MO# 66783                      Counsel for District Defendants
Joel Ferber MO# 35165
Amanda M. Schneider MO# 59263
LEGAL SERVICES OF EASTERN                          /s/ Michael Pritchett
MISSOURI, INC.                                     Michael Pritchett, MO #33848
4232 Forest Park Avenue                            Assistant Attorneys General
St. Louis, Missouri 63108                          ERIC SCHMITT
Tel: (314) 534-4200                                Attorney General
Fax: (314) 534-1075                                P.O. Box 899
LMHenriquez@lsem.org                               Jefferson City, MO 65102
JDFerber@lsem.org                                  (573) 751-3424
AJSchneider@lsem.org                               (573) 751-9456 (Fax)
                                                   Michael.Pritchett@ago.mo.gov
/s/ John C. Ulin
John C. Ulin (admitted pro hac vice)               Counsel for State Defendants
ARNOLD & PORTER
777 South Figueroa Street, 44th Floor
Los Angeles, CA 90017-5844
Tel: (213) 243-4228
Fax: (213) 243-4199
John.Ulin@arnoldporter.com

Caitlin Martini Mika (admitted pro hac vice)
ARNOLD & PORTER
70 West Madison Street, Suite 4200
Chicago, Illinois 60602
Tel: (312) 583-2434
Fax: (312) 583-2534
Caitlin.Mika@arnoldporter.com


Counsel for Plaintiffs




                                               3

       Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 3 of 85
                                CERTIFICATE OF SERVICE

I, Luz María Henríquez, an attorney, hereby certify that on January 31, 2020, I caused a copy of
the foregoing document to be filed via the Court’s CM/ECF system, which will automatically
serve and send e-mail notification of such filing to all registered attorneys of record.

                                                                         /s/ Luz María Henríquez
                                                                             Luz María Henríquez




                                                4

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 4 of 85
                       EXHIBIT 1




Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 5 of 85
                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

                                                    )
 Scott C., et al.,                                  )
                                                    )
                     Plaintiff,                     )
                                                    )
         v.                                           No. 18-04162-CV-C-NKL
                                                    )
                                                    )
 Riverview Gardens School District, et al.,
                                                    )
                     Defendants.                    )
                                                    )
                                                    )

                                  CONSENT ORDER AND JUDGMENT

I.      INTRODUCTION AND BACKGROUND

        1.      Plaintiffs—Melissa C. on her own behalf and as Next Friend to Scott C., and Rio

M., on her own behalf and as Next Friend to Miles M.—filed this action against the Riverview

Gardens School District (“District”), the District’s Special Administrative Board (“SAB”),

individual members of the District’s SAB in their official capacities (Lynn Beckwith Jr., Veronica

Morrow-Reel, and Mark Tranel), individual District administrators in their official capacities

(Scott Spurgeon, Chaketa Riddle, and Andrea Woods), the Missouri Department of Elementary

and Secondary Education (“DESE”), and the Missouri State Board of Education and its members

in their official capacities (O. Victor Lenz Jr., Michael W. Jones, Peter F. Herschend, Carol

Hallquist, and Charles W. Shields). The District and SAB are herein collectively referred to as the

“District Defendants.” Missouri DESE and the Missouri State Board of Education are herein

collectively referred to as the “State Defendants.”       The District Defendants and the State

Defendants are herein collectively referred to as the “Defendants.” The Plaintiffs and the

Defendants are herein collectively referred to as the “Parties.”




         Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 6 of 85
       2.      Plaintiffs alleged that Defendants erected barriers to homeless students’ enrollment,

transportation, and participation in school and failed to provide those students a trauma-sensitive

learning environment in violation of the McKinney-Vento Homeless Assistance Act, 42 U.S.C.

11431 et. seq., reauthorized in 2015 by Title IX, Part A of the Every Student Succeeds Act

(“McKinney-Vento”) and the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution.

       3.      In May 2019, the Parties entered into a Memorandum of Understanding (MOU),

attached hereto as Exhibit A, that is binding on all parties and signed by Magistrate Judge Willie

Epps, who served as a neutral mediator. The MOU required the Defendants’ expert (Ms. Patricia

Julianelle) to review Defendants’ policies and practices and to provide recommendations regarding

compliance with McKinney-Vento, the Parties to then develop a plan to implement those

recommendations, and the Parties to subsequently develop a consent decree based on the MOU

and implementation plans.

       4.      Pursuant to the MOU, on July 15, 2019, Ms. Julianelle issued a 23-page report with

her extensive recommendations. Ms. Julianelle issued supplementary reports relating to her

recommendations and the development of the Defendants’ implementation plans on August 23,

2019, September 25, 2019 and October 25, 2019. She made recommendations relating to the

District Defendants’ identification, enrollment, transportation, dispute resolution, segregation,

student discipline, trauma-sensitivity, school climate and training policies and procedures under

McKinney-Vento. Ms. Julianelle also made recommendations relating to the State Defendants’

Tiered Monitoring Process, training and technical assistance, and dispute resolution policies and

procedures under McKinney-Vento.




                                                 2

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 7 of 85
       5.     The Parties developed the District Implementation Plan, attached hereto as Exhibit

B, and the State Implementation Plan, attached hereto as Exhibit C (collectively, “Implementation

Plans”), pursuant to the MOU. These Implementation Plans are final and fully approved by the

Parties, who will execute the Plans on February 15, 2020.

       6.      The Parties have developed this Consent Decree based on the terms of the MOU

and the Implementation Plans. Exhibit A (MOU) ¶ 12. They agreed that this Consent Decree fully

resolves the litigation and constitutes a final judgment. Exhibit A (MOU) ¶¶ 12, 16.

       7.     Upon the parties’ joint motion for entry of consent judgment, the Court, having

reviewed and taken notice of the pleadings herein, and with the consent of the Plaintiffs and

Defendants, hereby enters Judgment as follows:

II.    LIABILITY

       8.     Defendants make no admission for liability in this cause of action. The Parties

agree that Plaintiffs’ claims against Defendants should be resolved without further litigation

through the terms of this Consent Decree, as approved by the Court.

III.   JURISDICTION

       9.     This court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343.

IV.    OBLIGATIONS

       A.     DISTRICT OBLIGATIONS

       10.    District Defendants shall comply with all applicable requirements of the

McKinney-Vento Act, including the following:

              a.    Identify homeless children and youth through outreach and coordination

                    activities with other entities and agencies, as required by 42 U.S.C. §

                    11432(g)(6)(A)(i).



                                                 3

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 8 of 85
     b.    Immediately enroll students experiencing homelessness in the school selected

           by the parent, legal guardian, or unaccompanied youth, as required by 42

           U.S.C. § 11432(g)(3)(C), “even if the child or youth is unable to produce

           records normally required for enrollment, such as previous academic records,

           records of immunization and other required health records, proof of residency

           or other documentation; or has missed application or enrollment deadlines

           during any period of homelessness.” 42 U.S.C. § 11432(g)(3)(C)(i).

            i.   “The terms ‘enroll’ and ‘enrollment’ include attending classes and

                 participating fully in school activities.” 42 U.S.C. § 11434a(1).

          ii.    Immediate enrollment means the student will be enrolled and eligible or

                 allowed to attend school within twenty-four (24) hours of the District

                 identifying the student as homeless.

          iii.   If a parent, guardian, or unaccompanied youth identifies to the District

                 the student seeking enrollment as homeless (“self-identifies as

                 homeless”), the date that the District identifies the student as homeless

                 is the date of the self-identification or the District identification,

                 whichever is earlier.

     c.    Provide students services under McKinney-Vento for the duration of

           homelessness, as required by 42 U.S.C. § 11432(g)(3)(A)(i).

     d.    Provide transportation to all students experiencing homelessness, if desired

           by the parents, guardians, or unaccompanied youth, to and from school,

           including for extracurricular activities for which the students are eligible and

           for alternative education, for the duration of each student’s homelessness or



                                         4

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 9 of 85
          for the duration of the academic year, whichever is longer, as required by 42

          U.S.C. §§ 11432(e)(3)(E)(i)(III); 11432(g)(6)(A)(viii).

           i.   Parents, guardians, or unaccompanied youth shall be allowed to request

                transportation by phone or email and parents, guardians, or

                unaccompanied youth shall not be required to return documents prior to

                starting transportation. The District may request documentation for its

                files; however, transportation may not be delayed pending the request

                for documents and cannot be suspended if parents fail to return

                documents.

         ii.    If a request for transportation is made by a parent, guardian, or

                unaccompanied youth prior to 11:00 a.m. on a school day, the

                transportation shall be provided no later than the next school day after

                the request was made. If a request for transportation is made by a parent,

                guardian, or unaccompanied youth after 11:00 a.m., transportation shall

                be provided no later than the second school day after the request was

                made.

         iii.   When a parent, guardian, or unaccompanied youth notifies the District

                that the transportation pick-up or drop off location needs to change, and

                the notification to the District is made prior to 11:00 a.m. on a school

                day, transportation services will be provided to the new pick-up or drop

                off location no later than the next school day after the District has been

                notified of the change in pick-up or drop off location. When a parent,

                guardian, or unaccompanied youth notifies the District that the



                                      5

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 10 of 85
               transportation pick-up or drop off location needs to change, and the

               notification to the District is made after 11:00 a.m., transportation

               services will be provided to the new pick-up or drop off location no later

               than the second school day after the District has been notified of the

               change in pick up or drop off location.

         iv.   The District will work to ensure that homeless students receiving

               transportation services under McKinney-Vento will not have any gaps

               in transportation services unless the gaps relate to a change in pick-up

               or drop off location, as indicated in ¶ 10(d)(iii). A gap in transportation

               means any school day in which transportation is not provided, after

               transportation was requested by the parent, guardian, or unaccompanied

               youth. If any gap does occur, the District will promptly ensure that

               transportation is reinstated within two school days of notification of any

               such gap in transportation.

          v.   Prior to suspending or terminating transportation services for students

               experiencing homelessness for any reason, unless the family agrees to

               the suspension or termination of such services, the District shall:

                A.    Make at least three documented attempts to reach the family to

                      discuss the provision of transportation services.

                B.    If it makes contact with the family, discuss transportation

                      services and the elimination of any barriers the student may be

                      facing in accessing transportation.




                                      6

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 11 of 85
                 C.    Notify the family in writing about the reasons for suspending or

                       terminating transportation services and provide the family

                       access to the dispute resolution process with the explanation that

                       the family may dispute eligibility, enrollment, or school

                       selection and such dispute resolution may address transportation

                       services where those services affect a child's ability to attend

                       classes and/or participate fully in school activities.

     e.   Make    school   placement      determinations   for   students   experiencing

          homelessness according to the student’s best interests, as required by 42

          U.S.C. § 11432(g)(3)(B).

     f.   Provide the student’s parent or guardian, or the unaccompanied youth, with a

          written explanation of the reasons for its school placement determination, in

          a manner and form understandable to the student’s parent, guardian, or

          unaccompanied youth, including information regarding the right to appeal, as

          required by 42 U.S.C. § 11432(g)(3)(B).

     g.   Provide a dispute resolution process for disputes concerning McKinney-

          Vento eligibility, school selection, or enrollment, in which the student

          maintains his/her enrollment in the school selected by the parent, legal

          guardian, or unaccompanied youth and the student maintains transportation

          to and from school throughout the dispute resolution process, including

          throughout all available appeals, as required by 42 U.S.C. §§ 11432(g)(3)(E).

          i.   Parents, guardians, or unaccompanied youth shall have access to the

               aforesaid dispute resolution process whenever they disagree with the



                                      7

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 12 of 85
                District over eligibility for services, school selection, or school

                enrollment under McKinney-Vento.

          ii.   If, after being informed of their rights, a parent, guardian, or

                unaccompanied youth does not agree with the District over eligibility

                for services, school selection or school enrollment, then that parent,

                guardian, or unaccompanied youth shall be treated as disagreeing with

                the District and shall be provided with access to the dispute resolution

                process.

     h.   Ensure that students are not segregated based on their status as homeless, as

          required by 42 U.S.C. §§ 11432(e)(3)(E).

           i.   Before placing a homeless student in an alternative education program

                such as “ACE” and if the parent, guardian, or unaccompanied youth

                wishes to enroll elsewhere, the District must make a best interest

                determination and provide an appropriate written explanation of the

                District’s determination and the parent’s, guardian’s, or unaccompanied

                youth’s McKinney-Vento rights and access to the dispute resolution

                process under McKinney-Vento.

     i.   The District shall ensure that students experiencing homelessness have a full

          and equal opportunity to succeed in District schools, including the

          participation of eligible students in academic and extracurricular activities,

          programing for students with disabilities, programing for gifted and talented

          students, and Title I services as required by 42 U.S.C. §§ 11431(4) &

          11432(g)(6)(A)(ii)-(v)).



                                      8

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 13 of 85
                   i.   The District shall ensure that parents or guardians of homeless children

                        are informed of the educational and related opportunities available to

                        their children and are provided with meaningful opportunities to

                        participate in the education of their children; and ensure that homeless

                        families and homeless children and youths receive referrals to health

                        care services, dental services, mental health and substance abuse

                        services, housing services, and other appropriate services, as required

                        by 42 U.S.C. §§ 11431(4) & 11432(g)(6)(A)(ii)-(v).

             j.    Systemically, regularly, and on an ongoing basis review and revise District

                   policies and practices that may act as a barrier to the identification of, or the

                   enrollment, attendance, or success in school of, students experiencing

                   homelessness to ensure that homeless students are afforded the same free,

                   appropriate public education as provided to other children and youths,

                   including, but not limited to, policies and practices affecting student

                   discipline, trauma-sensitivity, and school climate that constitute barriers to

                   the education of homeless students, as required by 42 U.S.C. §§ 11431(2) &

                   11432(g)(1)(I).1

             k.    Train all appropriate personnel on the requirements of McKinney-Vento, as

                   required by 42 U.S.C. §§ 11432(f)(6) & 11432(g)(6)(A)(ix). Appropriate

                   personnel includes all personnel directly responsible for implementing the




1
 See also U.S. Dep’t of Education, Education for Homeless Children and Youths Program, Non-
Regulatory Guidance, July 27, 2016, updated August 2018 at 34-35.
                                               9

       Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 14 of 85
                     provisions of McKinney-Vento including students in transition office staff,

                     building counselors, social workers, and building front office staff.

       11.     District Defendants shall complete all steps set forth in the attached District

Implementation Plan (Exhibit B) incorporated herein into this Order. The District Defendants

shall comply with all provisions of the District Implementation Plan.

       12.     The District Defendants shall provide to Plaintiffs’ counsel and Ms. Julianelle

copies of all materials and documents developed and revised pursuant to the Implementation Plan

for review and comment. Any updates to such materials and documents must be submitted to Ms.

Julianelle and Plaintiffs’ counsel for review and comment at least 15 days prior to the Defendants

finalizing and implementing updated materials and documents. Upon finalization, updated copies

will be provided to counsel for Plaintiffs.

       B.      STATE OBLIGATIONS

       13.     State Defendants shall comply with all relevant provisions of the McKinney-Vento

Act, including §§ 42 U.S.C. 11431, 11432(d), 11432(e), 11432(f) & 11432(g).

       14.     The State Defendants shall complete all steps set forth in the attached State

Implementation Plan (Exhibit C) incorporated into this Order. The State Defendants shall comply

with all provisions of the State Implementation Plan.

       15.     The State Defendants shall provide to Plaintiffs’ counsel copies of all training

materials for DESE-sponsored training that relates to its responsibilities under the McKinney-

Vento Act as discussed in Action Steps 13 and 18 (see Exhibit C), for review and comment, by

providing Plaintiffs with the link to the website that contains such training materials currently in

use   (https://dese.mo.gov/quality-schools/federal-programs/homeless/forms-presentations-data).

To the extent possible, any updates to such training materials and documents must be submitted to



                                                10

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 15 of 85
Plaintiffs’ counsel for review and comment at least 10 business days prior to the State Defendants’

implementing updated materials and documents. Plaintiffs’ counsel may comment on the training

materials, but the State Defendants’ use of these training materials will not be delayed pending

any such comments. If any changes are made, updated copies will be provided to counsel for

Plaintiffs. The State Defendants will also provide directions to Plaintiffs’ counsel regarding how

to sign up for DESE’s electronic mailing list for receipt of notice of upcoming DESE-sponsored

training.

V.      MONITORING

        16.    The MOU requires the implementation of a monitoring plan. Exhibit A (MOU) ¶¶

10, 16. This monitoring plan requires semi-annual reporting of specific data as set forth below.

        A.     DEFENDANT REPORTING

        17.    The State and District Defendants shall each provide semi-annual reports. Reports

from the State Defendants shall be provided to counsel for the Plaintiffs and this Court by January

31 and July 31 each year this Consent Order is in effect, with the first such report to be provided

no later than four months after this Consent Order is entered by the Court. Each January 31 State

Defendants’ report shall include the information and materials as specified below from July 1 to

December 31 immediately preceding the January 31 report date for which a report is filed and each

July 31 State Defendants’ report shall include information and materials as specified below from

January 1 to June 30 immediately preceding the July 31 report date for which a report is filed (“the

State reporting period”). Reports from the District Defendants shall be provided to counsel for the

Plaintiffs, Ms. Julianelle, and this Court once each academic semester, beginning with the Spring

2020 academic semester, no later than forty-five (45) calendar days after the semester ends (using

the District Defendants’ academic calendar). Each District Defendant report shall include the



                                                11

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 16 of 85
information and materials as specified below from the first through the last day of each academic

semester (using the District’s academic calendar) for which a report is filed (“the District reporting

period”). A final report shall be provided by the State and District Defendants to counsel for

Plaintiffs and this Court on January 31, 2023. In addition, the District Defendants will provide

their final report to Ms. Julianelle. If the date of this final report is less than thirty (30) calendar

days after a semi-annual report is due, the due date of that semi-annual report for both the State

and District Defendants shall be extended until the due date of the final report.

                i.       District Defendants

        18.     The District Defendants’ monitoring reports shall include the following

information:

                a.    Verification that the District Defendants have complied with all action steps,

                      procedures, and deadlines set forth in Exhibit B, the District Implementation

                      Plan, and this Consent Decree.

                b.    A report containing the following data for each school within the District:

                       i.   Number of enrollments of homeless students, including unaccompanied

                            youth;

                     ii.    Number of homeless students, including unaccompanied youth, who are

                            “dropped;”

                     iii.   Number and results of Best Interest Determinations;

                     iv.    Number of instances in which parents or unaccompanied students were

                            provided the Dispute Resolution form;

                      v.    Number of disputes filed by parents or unaccompanied students and

                            outcomes;



                                                  12

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 17 of 85
           vi.    Transportation data, including the number of students receiving

                  transportation services under McKinney-Vento (both students who are

                  attending school in the District and those attending school in another

                  district for whom the District is paying a portion of the transportation

                  costs), the number of students who were receiving transportation

                  services under McKinney-Vento whose services were suspended or

                  terminated, the cost of such services to the District, and data regarding

                  any instance in which transportation was not provided within the

                  timeframes set forth in ¶ 10(d) of this Consent Order;

          vii.    Attendance data for homeless students, including unaccompanied

                  youth;

          viii.   Extracurricular activity participation of homeless students, including

                  unaccompanied youth; and

           ix.    Discipline of homeless students, including unaccompanied youth,

                  including the total number of suspensions issued to homeless students,

                  the length of each suspension, and the offense for which the suspension

                  was assigned, to the extent that such information can be provided in

                  compliance with the Family Educational Rights Privacy Act (FERPA).

     c.     Total number of students identified as homeless who are enrolled in an

            alternative education program (e.g., ACE) and the total number of students

            enrolled in the District enrolled in an alternative education program.




                                       13

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 18 of 85
     d.    Evidence of dissemination of materials related to McKinney-Vento rights and

           implementation (e.g., know your rights posters, letters sent to parents and

           children in the District, surveys, policies, procedures).

     e.    Record of the dates on which homeless students were enrolled, dates of first

           attendance, and dates transportation was first provided.

     f.    Verification of:

            i.   The dates of any McKinney-Vento related trainings held or attended by

                 personnel of the District Defendants.

          ii.    The identity of the person(s) conducting the training, including any

                 information relating to the organization the person(s) is (are) associated

                 with.

          iii.   The substance of the training.

          iv.    The list of attendees and their job titles and schools.

     g.    All McKinney-Vento training materials in use during the reporting period,

           specifying the most current version of the training materials.

     h.    Evidence that the District is monitoring the effectiveness of trainings

           provided by the District to District personnel by including quizzes or checks

           for understanding as part of the trainings when appropriate.

     i.    All McKinney-Vento template and standard forms, letters, and written

           materials in use during the reporting period, specifying the most current

           version of these documents.

     j.    Any additional data, documents, or information requested by Ms. Julianelle

           necessary for the purpose of determining compliance with McKinney-Vento.



                                       14

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 19 of 85
      ii.       State Defendants

19.   The State Defendants’ monitoring reports shall include the following information:

      a.     Verification that the State Defendants have complied with all action steps,

             procedures, and deadlines set forth in Exhibit C, the State Implementation

             Plan, and the Consent Decree. The State Defendants will verify

             compliance by listing the date of completion of the action steps in the plan

             and by the submission of the documentation in the report as specified in the

             following subparagraphs of this Paragraph 19.

      b.     An electronic spreadsheet identifying all informal complaints (those logged

             in the centralized logging system provided for in Action Step 3 of Exhibit C,

             the State Implementation Plan ) concerning the Riverview Gardens School

             District received by State Defendants during the reporting period related to

             McKinney-Vento including:

              i.   Date complaint received.

            ii.    Summary of complaint, redacting student identifying information.

            iii.   Summary of any and all action steps and interventions that were taken

                   by State Defendants to resolve the complaint and any compliance issue

                   identified, and the dates on which each action step and intervention were

                   taken, redacting student identifying information.

            iv.    If the complaint and any compliance issue were resolved, the date on

                   which the complaint and any compliance issue were resolved, and an

                   explanation of the resolution.




                                        15

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 20 of 85
           v.    Summary of any evidence State Defendants obtained related to the

                 complaint, compliance issue, and resolution, redacting any student

                 identifying information.

  c. Total number of informal complaints received (those logged in the centralized

     logging system provided for in Action Step 3 of Exhibit C, the State

     Implementation Plan) related to McKinney-Vento and total number of informal

     complaints received in which DESE intervened as described in Action Steps 10(1)

     and 10(2) of Exhibit C, the State’s Implementation Plan (the 3- Level Response

     Model), the total number of informal complaints received in which DESE

     intervened as described in Action Steps 10(3) and 10(4) of Exhibit C, the State’s

     Implementation Plan, the total number of informal complaints received in which

     DESE intervened as described in Action Step 10(5) of Exhibit C, the State’s

     Implementation Plan, and the total number of informal complaints received in

     which DESE intervened as described in Action Step 10(6) of Exhibit C, the State’s

     Implementation Plan.

  d. The following summary statistics (not identifying school districts) of the results of

     the State Defendants’ analysis taken under Action Step 4 of Exhibit C, the State

     Implementation Plan:       number of letters sent; number of LEAs providing

     reasonable basis for having identified lower than expected number of homeless

     students; number of LEAs that DESE provided additional technical assistance to;

     and total number of times in which DESE intervened as described in Action Steps

     10(1) and 10(2) of Exhibit C, the State’s Implementation Plan, (the 3-Level

     Response Model) as a result of the analysis taken under Action Step 4, the total



                                      16

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 21 of 85
     number of times in which DESE intervened as described in Action Steps 10(3) and

     10(4) of Exhibit C, the State’s Implementation Plan, as a result of the analysis taken

     under Action Step 4, the total number of times in which DESE intervened as

     described in Action Step 10(5) of Exhibit C, the State’s Implementation Plan, as a

     result of the analysis taken in Action Step 4, and the total number of times in which

     DESE intervened as described in Action Step 10(6) of Exhibit C, the State’s

     Implementation Plan, as a result of the analysis taken in Action Step 4.

  e. Copies of any state-level dispute resolutions filed related to McKinney-Vento rights

     of Riverview Gardens School District students and written notifications, decisions,

     or determinations of the results of such appeals, redacting student identifying

     information.

  f. Total number of state-level dispute resolutions filed related to McKinney-Vento

     and the total number of times that DESE found in favor of the family appealing the

     dispute and the total number of times that DESE found in favor of the school or

     district disputing.

  g. The dates of any DESE sponsored McKinney-Vento related trainings conducted by

     the State Defendants for outside entities, including:

            i.   The intended audience of each training.

           ii.   The identity of the person conducting the training, including the primary

                 organization the person(s) is (are) associated with.

          iii.   The course description.




                                      17

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 22 of 85
             iv.      The sign-in sheets for the trainings. The sign-in sheets will ask for

                      name, job title, and district information. DESE is not responsible for

                      the accuracy of the information provided by those persons signing in.

     h. Link to the State Defendants’ current website that contains the Tiered Monitoring

        Checklist.

     i. The forms of the letters developed by the State Defendants pursuant to Action Steps

        4 and 5 of Exhibit C, the State Implementation Plan.

     j. Link to the State Defendants’ current website that contains McKinney-Vento

        information for school districts and the public and the following informational

        brochure and sample materials for the consideration and use of school districts and

        the public:

             i. Educating Missouri’s Homeless Children (brochure)

            ii. Sample Enrollment Form

           iii. Sample Needs Assessment

           iv. School Selection Checklist

            v. Transitional Interdistrict Transportation Agreement

        For reports after the initial report, compliance with this subparagraph requires only

        that the State Defendants provide notification of any change in the website link or

        to the substantive content of the website relating to homeless children and

        identification of any of the materials identified in this subparagraph (j) that have

        been modified since the last report.

B.       EXPERT REPORT




                                           18

Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 23 of 85
       20.     Ms. Julianelle shall review all reports from the District Defendants to Plaintiffs and

this Court and any documents or statements provided by Plaintiffs. In addition, on an annual basis,

beginning on January 11, 2021, Ms. Julianelle shall interview a sample of personnel from the

Riverview Gardens School District who are directly responsible for the implementation of the

District’s Students in Transition program. After completing her review of the District Defendants’

reports, any additional materials provided by Plaintiffs or District Defendants and any interviews

with school personnel, Ms. Julianelle shall provide simultaneously to the Parties recommendations

relating to any deficiencies on February 26, 2021, February 25, 2022 and February 8, 2023.

Recommendations provided by Ms. Julianelle will not be binding on the State Defendants and the

services she provides under this paragraph will not be done at State expense.

VI.    ATTORNEYS’ FEES AND COSTS

       21.     The Plaintiffs shall submit a motion for reasonable attorneys’ fees and costs within

ninety (90) days of the date of this Order in accordance with the MOU. Exhibit A (MOU) ¶ 19.

The Parties may enter into a negotiated settlement relating to the Plaintiffs’ reasonable attorneys’

fees and costs prior to the filing of any motion for fees.

VII.   MISCELLANEOUS

       22.     This Order is effective upon its entry by the Court and shall remain in effect for a

period of three years from the date of the execution of the Implementation Plans, through and

including February 15, 2023. Exhibit A (MOU) ¶ 10.

       23.     This Court retains jurisdiction of this action and jurisdiction over the parties during

the term of this Order for the purpose of enforcing this Order and ensuring compliance, as may be

necessary.




                                                 19

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 24 of 85
        24.     Upon compliance with this Order, up through and including February 15, 2023, this

matter shall be dismissed unless the Plaintiffs move, for good cause shown upon notice to the

defendants, for its continuation to carry out the purposes or provisions of this Order. Material

noncompliance with this Order shall constitute “good cause.” Material noncompliance means

significant or substantial violations or deviations of this Order as determined by this Court. In the

event that the Plaintiffs move to extend the duration of this Order, this Order shall remain in effect

if the Court grants the motion or otherwise grants a temporary extension of the Order pending its

determination of the motion.

        25.     Violations of this Order may extend the duration of this Order by an amount of time

determined by this Court.

        26.     The Parties will use their best efforts to carry out the terms of this Order. Parties to

the Order shall meet in good faith to resolve informally any disputes or issues that may arise under

or concerning this Order.

        27.     This Order contains all the terms and conditions agreed upon by the Parties hereto,

and no oral agreement entered into at any time nor any written agreement entered into prior to the

execution of this document regarding the subject matter of this proceeding shall be deemed to

exist, or to bind the Parties hereto, or vary the terms and conditions contained herein. This Order

supersedes all prior agreements, representations, negotiations, or positions taken by the Parties in

this litigation as set forth herein.

        28.     This Order may be amended, modified, or supplemented only by an agreement in

writing signed by the Parties and approved by the Court.

        29.     This Order will inure to the benefit of and be binding upon the heirs, personal

representatives, successors, and assigns of the Parties.



                                                  20

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 25 of 85
        30.     Each undersigned representative of the Defendants certifies that he or she is

authorized to enter into this Order and to execute and bind the represented Defendant to its terms.

Each undersigned representative of Plaintiffs certifies that he or she is authorized to enter into this

Order and to execute and bind the Plaintiffs to its terms. Execution of the Order by signature is a

condition precedent to the Order becoming effective and binding on the Parties. This Order may

be executed in counterparts, each of which will be deemed to be an original and all of which taken

together shall constitute a single instrument. This Order may be executed by a signature via

facsimile transmission or electronic mail, which shall be deemed the same as the original.

VIII. DISMISSAL OF INDIVIDUAL DEFENDANTS

        31.     The individual State Defendants (Donna Cash, Gavin Allan, O. Victor Lenz, Jr.

Michael W. Jones, Peter F. Herschend, Carol Hallquist, and Charles W. Shields) shall be

voluntarily dismissed from this case. Any obligations imposed on the State Defendants by this

Order may be enforced against the Commissioner of Missouri DESE, Margaret Vandeven, in her

official capacity (who by operation of Rule 25(d), Fed. R. Civ. P. will replace Roger Dorson as the

named party for State Defendants).

        32.     The individual District Defendants (Lynn Beckwith, Jr., Veronica-Morrow Reel,

Mark Tranel, Scott Spurgeon, Chaketa Riddle, and Andrea Woods) shall be voluntarily dismissed

from this case. Any obligations imposed on the District Defendants by this Order may be enforced

against the District Defendants.

        33.     To the extent that the lawsuit is reopened, the individual State Defendants and

individual District Defendants may be re-entered or renamed as active parties, in their official

capacities, to the lawsuit.




                                                  21

        Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 26 of 85
                                                      ____
                                                           ____
                                                                ____
                                                                    ____




                                                     ScAdrnr the Board,
 Amanda Savage                                       Rjvenriew Gardens School District

 Counselfor PtainIW

                                                     Secr&’Nry, S eo{al Adrniñisrative Boa
                                                     Rien’iew ardens School District

L)7
               H7IL
Luw9raHenriquez                                                            4
Amanda Schneider
                               6                     -‘Ti ‘iL—_—
                                                     Nlar+ce1UandeVefl
LEGAL SERVICES                                       Cornrnisioner of EducanDn
OF EASTERN MISSOURI, rc.                             Missouri Department of Elernenlary
Co zsei for Plainfjffs                               an¼i SeCOndLW> Educihn



John
Caitlin Martirn   ka
ARNOLD & PORTER
Counsel for Plaint(ifs




So ORDERED.


Date
    d   February
                   —,   2020
                                          NANETTE K. LAUGHREY
                                          United States District Judge




                                     22

         Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 27 of 85
                        EXHIBIT A




Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 28 of 85
                               MEMORANDUM OF UNDERSTANDING

Plaintiffs Scott C., by and through his next friend Ms. Melissa C.; Melissa C.; Miles M. by and
through his next friend Ms. Rio M.; and Rio M. (together hereafter “Plaintiffs”) and Defendants
Riverview Gardens School District; Missouri Department of Elementary and Secondary
Education; Donna Cash; Gavin Allan; Roger Dorson; State Board of Education; 0. Victor Lenz, Jr.;
Michael W. Jones; Peter F. Herschend; Carol Hallquist; Charles W. Shields; Special Administrative
Board; Lynn Beckwith, Jr.; Veronica Morrow-Reel; Mark Tranel; Scott Spurgeon; Chaketa Riddle;
and Andrea Woods participated in a mediation on February 28, 2019, with Magistrate Judge
Willie J. Epps, Jr., in relation to the matter styled Scott C., eta!. v. Riverview Gardens School
District et a!., Case 2:18-cv-04162-NKL.
         Subsequent to the mediation, the Parties agreed to a resolution of disputes and
memorialize their agreement in this Memorandum of Understanding (“MOU”) that shall be
followed by a consent decree to be subsequently executed between the Parties. The Parties
agree as follows:

 1) The Riverview Gardens School District (“the District,” which includes individual defendants
    employed by the District), the State of Missouri (“State Defendants,” which includes
    Missouri Department of Elementary and Secondary Education and individual defendants
    employed by the State) and Plaintiffs (collectively “the Parties”) share the goal of ensuring
    that homeless students have access to a free appropriate public education, in accordance
    with the McKinney-Vento Act, 42 U.S.C. §11431 et seq. The Parties intend that a review and
    revision of the District and State policies and practices regarding the implementation of the
    McKinney- Vento Act will be accomplished and that revised District policies and practices
    will be drafted and implemented no later than the first day of staff orientation for the 2019-
    2020 school year.

2) The District will engage, at its expense, expert Patricia Julianelle (the “Defendants’ Expert”),
   on the McKinney Vento Act, who will review the policies and practices of the District
   regarding the implementation of the McKinney- Vento Act. Patricia Julianelle will also
   review, at the State’s expense, the State’s implementation of the portion of its Every
   Student Succeeds Act Missouri Consolidated State Plan relating to the Education for
                           —



   Homeless Children and Youth program, McKinney-Vento Homeless Assistance Act
   (“Missouri State Plan”), as described in paragraph 7 below.


3) District Defendants will provide to Defendants’ Expert documents relevant to the
   implementation of the District McKinney-Vento program and offer the Defendants’ Expert
   access to the personnel responsible for the program. State Defendants will provide to the
   Defendants’ Expert documents relevant to the State’s implementation of the Missouri State
   Plan regarding the provision of professional development opportunities and technical
   assistance to and monitoring of local educational authorities to ensure compliance with the
   McKinney-Vento Act, as required by 42 U.S.C. § 11432(0(5) and 11432(fl(6), and offer the



                                                 1

       Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 29 of 85
    Defendants’ Expert access to the personnel responsible for the program. All documents
    provided to the Defendants’ Expert will be made available to Plaintiffs’ counsel.


4) Prior to commencing the review of State and District policies with respect to
   implementation of the McKinney-Vento Act, the Defendants’ Expert will meet with Plaintiffs
   and Plaintiffs’ counsel and will, inter cilia, review documents and information in Plaintiffs’
   possession regarding District and State McKinney-Vento policies and practices. All
   documents provided to the Defendants’ Expert will be made available to Defendants’
   counsel.

5) The Defendants’ Expert’s recommendations will be provided by the Defendants’ Expert to
   the Parties simultaneously and no later than July 15, 2019 unless the Defendants’ Expert
   requests an extension to the Parties in writing.


6) The Defendants’ Expert will make a recommendation regarding the modifications or policies
   and practices necessary for the District to comply with the McKinney-Vento Act, in the form
   of Defendants’ Expert Recommendations in areas including but not limited to the following:
       a. Identification of homeless students (42 U.S.C. § 11432(g)(6)(A)(i));
       b. Immediate enrollment of students experiencing homelessness (42 U.S.C. §
          11432(g)(3)(Cfl;

       c.   Documentation requirements that create barriers to the enrollment of homeless
            students (42 U.S.C. § 11432(g)(3)(Cfl;
       d. Provision of transportation to and from school, including for extra- curricular
          activities and alternative education, for all homeless students for the duration of
          their homelessness or for the duration of the academic year, whichever is longer (42
          U.S.C. § 11432(e)(3)(E)(i)(Ill); 11432(g)(6)(A)(vHi));
       e.   Provision of a dispute resolution process in compliance with the McKinney-Vento
            Act, and maintaining enrollment and transportation throughout the dispute
            resolution process, including throughout all available appeals (42 U.S.C. §
            11432(g)(3)(Efl;
       f.   Avoiding segregating students based on the students’ status as homeless (42 U.S.C.
            § 11432(e)(3)(E) & 11432(g)(6)(A)(iifl;
       g.   Ensuring that homeless students have a full and equal opportunity to succeed in
            District schools, including without limitation participation in academic and
            extracurricular activities, programs for students with disabilities, programs for gifted
            and talented students, and Title I services; that parents or guardians of homeless
            children are informed of the educational and related opportunities available to their
            children and are provided with meaningful opportunities to participate in the
            education of their children; and that homeless families and homeless children and
            youths receive referrals to health care services, dental services, mental health and

                                                 2

      Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 30 of 85
             substance abuse services, housing services, and other appropriate services (42
             U.S.C. § 11431(4), & 11432(g)(6)(A)(ii)-(v));
        h.    Reviewing and revising District policies and practices regarding or affecting student
             discipline, trauma-sensitivity, and school climate that constitute barriers to the
             education of homeless students (42 U.S.C. § 11431(2); U.S. Dep’t of Education,
             Education for Homeless Children and Youths Program, Non-Regulatory Guidance,
             July 27, 2016, updated August 2018 at 34-35); and

        i.   Training of all District employees on the requirements of McKinney-Vento (42 U.S.C.
             § 11432(g)((6)(A)(ix)), including training regarding policies and practices and
             changes made pursuant to recommendations in areas (a) through (h).

7) If the Defendant’s Expert concludes there are any legal requirements not being met by the
   State, in the State’s implementation of the Missouri State Plan as it pertains to the
   McKinney-Vento Act the Defendants’ Expert may make Recommendations, consistent with
   state and federal laws, regulation, and guidance, in areas including the following State legal
   obligations regarding this act:
        a. The State’s Tiered Monitoring Process with respect to the District, including any
            legally required enhancements of such Process, as described by the Administrative
            Manual (Revised July 2018) at pp. 19-20;
        b. The State’s support of District personnel, including through training and providing
           technical assistance, as described in the Every Student Succeeds Act Missouri
                                                                                   —




           Consolidated State Plan (March 2019 submission) at pp. 67- 77, and
        c. The Missouri State Plan provisions for monitoring, supporting, and providing
           technical assistance to the District, including any recommendations for legally
           required revisions to the Missouri State Plan during the next regular federal State
           Plan Approval cycle.

8) If no legal deficiencies by the State are identified by the Defendants’ Expert, the Defendants’
   Expert will say this in her report. The Defendants’ Expert will not make any
   recommendations for changes in the State’s implementation, policies, or practices, if no
   legal deficiencies are identified.

9) Within 30 days of the date on which the Defendants’ Expert Recommendations are provided
   to the Parties as provided in (5), Plaintiffs’ counsel, District and State Defendants and their
   counsel, and Defendants’ Expert will meet to discuss the Defendants’ Expert
   Recommendations and to develop a plan to execute those recommendations (the
   “Implementation Plan”). Plaintiffs may elect to bring an expert at Plaintiffs’ own expense.
   Participants in the conference need not appear in person; all or any may participate by
   telecommunications.




                                                3

      Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 31 of 85
10) The Implementation Plan will include a plan for monitoring Defendants’ execution of the
    Implementation Plan on a semi-annual basis for three years starting from the date the
    execution of the Implementation Plan commences. The terms of the monitoring plan will
    also be set forth in the consent decree. Defendants will bear the reasonable costs of such
    monitoring. In the event no legal deficiencies are identified by Defendants’ Expert as to the
    State Defendants, then State Defendants will not be responsible for any obligations to be
    set out in, or any further costs or fees (to include legal fees) associated with the
    Implementation Plan that are independent of their responsibilities under the McKinney
    Vento Act.

11) The Implementation Plan will be finalized no later than 30 days after the meeting regarding
    the Defendants’ Expert recommendations. The Parties agree that they will work to develop
    a plan that is mutually agreeable and that conforms to the Defendants’ Expert
    Recommendations to the extent necessary for compliance with the McKinney-Vento Act. If
    after good faith discussions, the Parties cannot come to an agreement on certain elements
    of the Implementation Plan, they will confer with Judge Epps who will have final authority
    over the Plan.


12) Within 10 days of finalizing the Implementation Plan, the Parties will develop a Consent
    Decree based on the terms of this MDU and the Implementation Plan that will fully resolve
    this litigation and be a final judgment. The Consent Decree shall include a statement that
    Defendants deny that they have violated the McKinney-Vento Act, any provision of the U.S.
    Constitution, or any other law, and that the Parties agree that in order to avoid costly and
    protracted litigation, Plaintiffs’ claims against Defendants should be resolved without
    further litigation through the terms of the Consent Decree, as approved by the Court.


13) As stated in (10), in the event that no legal deficiencies are identified by the Defendants’
    Expert as to the State Defendants, the State Defendants will not be responsible for any
    obligations to be set out in, or any further costs and fees (to include legal fees) associated
    with the Consent Decree independent of its obligations under the McKinhey-Vento Act.
    However, the Consent Decree may identify specific pre-existing responsibilities of the State
    under the McKinney-Vento Act that are necessary to the faithful implementation of the
    Consent Decree.


14) The Plaintiffs and the State Defendants agree that, prior to the entry of any consent decree
    in this case, the current individual State Defendants (Donna Cash, Gavin Allan, 0. Victor
    Lenz, Jr., Michael W. Jones, Peter F. Herschend, Carol Hallquist, and Charles W. Shields) shall
    be voluntarily dismissed from this case. Any obligations imposed on the State by the
    Consent Decree may be enforced against the commissioner of the Department of
    Elementary and Secondary Education, Margaret Vandeven, in her official capacity (who by
    operation of Rule 25(d), Fed. R. Civ. P., will replace Roger Dorson as the named party for
    State Defendants). The Plaintiffs and the District Defendants agree that, prior to the entry


                                                4

      Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 32 of 85
    of any consent decree, that all current Individual District Defendants (l.ynn Beckwith, Jr.,
    Veronica Morrow-Reel, Mark Tranel, Scott Spurgeon, Chaketa Riddle, and Andrea Woods)
    shall be voluntarily dismissed from this case. Any obligations imposed on the State by the
    Consent Decree may be enforced against the Riverview Gardens School District.

15) To the extent the lawsuit is reopened, Defendants agree to the re-entry or renaming of the
    above named parties as active parties, in their official capacities, to the lawsuit.

16) Because this Memorandum of Understanding is binding on all parties and will be replaced
    by a negotiated consent decree, with any differences resolved by Judge Epps, this
    agreement concludes the litigation other than the matters specifically left open by this
    agreement, including resolution of attorneys’ fees, and the specific details of monitoring,
    training, and implementation plan, which will be incorporated into the consent decree as
    specified herein. In no event, now or at the conclusion of this litigation, will Plaintiffs be
    responsible for Defendants’ Expert costs nor will Defendants be responsible for Plaintiffs’
    expert costs.

17) Defendants will commence execution of the Implementation Plan to the extent possible by
    the first day of staff orientation for the 2019-20 school year. Any portions of the plan that
    require a longer time frame will be identified in the Implementation Plan with target dates
    for their execution.


18) The Court shall retain jurisdiction over this action during the monitoring period.


19) District Defendants shall pay Plaintiffs’ reasonable attorneys’ fees and costs necessarily
    incurred to date with regard to the remaining claims against the District (but not claims
    against the State Defendants) in an amount to be determined by the Court. State
    Defendants do not here agree to pay any attorneys’ fees and reserve their rights to
    challenge any application or award of attorneys’ fees, in whole or in part, sought to be
    imposed against State Defendants.


20) This Memorandum of Understanding and any settlement agreement would not be final until
    approved by the Special Administrative Board of the Riverview Gardens School District and
    insofar as the State Defendants are affected or implicated, by the State Commissioner of
    the Department of Elementary and Secondary Education (“DESE”) and DESE officials. Any
    changes to the Missouri State Plan are subject to the review and approval process of both
    state and federal authorities. The State Defendants cannot and are not here in this
    memorandum agreeing to changes to the Missouri State Plan. Any changes to State
    regulation or policy must be compliant with both federal law and the Missouri State Plan.




                                                5

      Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 33 of 85
Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 34 of 85
                                                     May 24, 2019
Magistrate Judge Willie J. Epps Jr.                       date
Western District of Missouri




                                      7

     Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 35 of 85
                        EXHIBIT B




Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 36 of 85
                                       RIVERVIEW GARDENS SCHOOL DISTRICT IMPLEMENTATION PLAN

*All materials and documents will be simultaneously provided to Ms. Julianelle and Plaintiffs’ counsel for their review. The completion date is the date on which
the final version is agreed to after Plaintiffs’ and Ms. Julianelle’s review.
** Plaintiffs will review all documents and provide comments simultaneously to Defendants and Ms. Julianelle within two weeks of receiving documents from
Defendants. Ms. Julianelle will review Plaintiffs comments within one week of receiving Plaintiffs’ comments.

IDENTIFICATION
Recommendation               Action Step                                       Notes                     Responsible        Deadline &         Comments
                                                                                                         Party              Completion
                                                                                                                            Date
Revise surveys,        1     Identify all current forms or packets that        Completed                 Chaketa Riddle,    8-15-2019
checklists                   include McKinney-Vento Act questions.                                       Assistant
questionnaires                                                                                           Superintendent
intended to help                                                                                         of Student
identify McKinney-                                                                                       Support
Vento families so                                                                                        Services,
they ask questions                                                                                       Tammie
about parent and                                                                                         Crumble,
youth living                                                                                             Students in
situations that are                                                                                      Transition
aligned with the                                                                                         Coordinator
McKinney-Vento         2     Create a single Enrollment Packet to be used      District Draft Date:      Chaketa Riddle,    Deadline Date:     See attached.
definition.                  District-wide.                                    9-20-2019                 Assistant          10-31-2019
                                                                               Plaintiffs’ Reviewed      Superintendent
                                                                               Date:                     of Student         Completion
                                                                                                         Support            Date:
                                                                               P. Julianelle Reviewed    Services,
                                                                               Date:                     Tammie
                                                                                                         Crumble,
                                                                               P. Julianelle Approval    Students in
                                                                               (after any needed         Transition
                                                                               revisions):               Coordinator
                       3     Request copies of any enrollment forms used       District Draft Date:      Chaketa Riddle,
                             from each building and replace with approved      8-20-2019                 Assistant          Deadline Date:
                             Enrollment Packet.                                Plaintiffs’ Reviewed      Superintendent     10-31-2019
                                                                               Date:                     of Student         Completion
                                                                               8-28-2019                 Support            Date:
                                                                               P. Julianelle Reviewed    Services,
                                                                               Date:                     Tammie
                                                                                1

                                    Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 37 of 85
                                                                            Crumble,
                                                   P. Julianelle Approval   Students in
                                                   (after any needed        Transition
                                                   revisions):              Coordinator
4   Replace all surveys, etc. with attached        District Draft Date:     Chaketa Riddle,   Deadline Date:
    McKinney-Vento Act Survey.                     8-20-2019                Assistant         10-31-2019
                                                   Plaintiffs’ Reviewed     Superintendent    Completion
                                                   Date:                    of Student        Date:
                                                   8-28-2019                Support           Survey
                                                   P. Julianelle Reviewed   Services,         replaced by
                                                   Date:                    Tammie            draft revised
                                                                            Crumble,          packet 8-20-
                                                   P. Julianelle Approval   Students in       2019.
                                                   (after any needed        Transition
                                                   revisions).              Coordinator       Packet with
                                                                                              any additional
                                                                                              changes
                                                                                              recommended
                                                                                              by Ms.
                                                                                              Julianelle
                                                                                              distributed by:

5   Revise McKinney-Vento Act Survey.              District Draft Date:     Chaketa Riddle,   Deadline Date:
                                                   8-20-2019                Assistant         10-31-2019
                                                   Plaintiffs’ Reviewed     Superintendent    Completion
                                                   Date:                    of Student        Date:
                                                   8-28-2019                Support
                                                   P. Julianelle Reviewed   Services,
                                                   Date:                    Tammie
                                                                            Crumble,
                                                   P. Julianelle Approval   Students in
                                                   (after any needed        Transition
                                                   revisions):              Coordinator
6   Revise SIT Parent and Internal District        District Draft Date:     Chaketa Riddle,   Deadline Date:
    Procedural Manual to address changes related                            Assistant         11-30-2019
    to Identification and Enrollment process,      Plaintiffs’ Reviewed     Superintendent
    including when and how SIT is notified and     Date:                    of Student        Completion
    follow up procedures.                                                   Support           Date:
                                                   P. Julianelle Reviewed   Services.
                                                   Date:                    Tammie
                                                    2

           Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 38 of 85
                                                                                                  Crumble,
                                                                         P. Julianelle Approval   Students in
                                                                         (after any needed        Transition
                                                                         revisions):              Coordinator
Revise the general      7   Create single Enrollment Packet to be used   District Draft Date:     Chaketa Riddle,   Deadline Date:
enrollment packet to        District-wide, with McKinney-Vento Act       9-20-2019                Assistant         10-31-2019
include descriptive         Survey as the first page.                    Plaintiffs’ Reviewed     Superintendent    Completion
questions about                                                          Date:                    of Student        Date:
family/student living                                                                             Support
situations on the first                                                  P. Julianelle Reviewed   Services,
page, similar to the                                                     Date:                    Tammie
McKinney-Vento                                                                                    Crumble,
Survey included in                                                       P. Julianelle Approval   Students in
the 2019-20 SIT                                                          (after any needed        Transition
Packet. Make sure it                                                     revisions):              Coordinator
is clear that parents   8   Review Enrollment Packet to ensure term      District Draft Date:     Chaketa Riddle,   Deadline Date:
checking a                  “homeless” is not used.                      9-20-2019                Assistant         10-31-2019
McKinney-Vento                                                           Plaintiffs’ Reviewed     Superintendent    Completion
box should contact                                                       Date:                    of Student        Date:
the SIT office, a                                                                                 Support
school counselor,                                                        P. Julianelle Reviewed   Services,
social worker, or                                                        Date:                    Tammie
someone else even if                                                                              Crumble,
they cannot provide                                                      P. Julianelle Approval   Students in
enrollment                                                               (after any needed        Transition
documents.                                                               revisions):              Coordinator

Ensure enrollment       9   Revise correspondence from SIT office to     District Draft Date:     Chaketa Riddle,   Deadline Date:
packets, letters sent       ensure term “homeless” is not used –                                  Assistant         10-31-2019
home when families          correspondence will use term “students in    Plaintiffs’ Reviewed     Superintendent
have a change of            transition.”                                 Date:                    of Student        Completion
address, and other                                                                                Support           Date:
communications that                                                      P. Julianelle Reviewed   Services,
present an                                                               Date:                    Tammie
opportunity to                                                                                    Crumble,
identify students                                                        P. Julianelle Approval   Students in
experiencing                                                             (after any needed        Transition
homelessness use                                                         revisions):              Coordinator


                                                                          3

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 39 of 85
appropriate language 10   Provide ongoing training to SIT office staff      Review of training         Chaketa Riddle,   8-5-19           To be included in
and provide               regarding use of term “homeless.”                 materials by Plaintiffs    Assistant                          SIT Internal
sufficient                                                                  and P. Julianelle, Date:   Superintendent    Deadline Date:   Procedural
information to                                                                                         of Student        11-30-2019       Manual,
support                                                                     First training             Support           Completion       including training
identification.                                                             completed; Training to     Services,         Date:            for new hires
                                                                            be conducted annually      Tammie
                                                                                                       Crumble,
                                                                            District Draft Date:       Students in
                                                                                                       Transition
                                                                            Plaintiffs’ Reviewed       Coordinator
                                                                            Date:

                                                                            P. Julianelle Reviewed
                                                                            Date:

                                                                            P. Julianelle Approval
                                                                            (after any needed
                                                                            revisions):
                    11    Provide training to building counselors, social                          Chaketa Riddle,       Deadline Date:
                          workers, and building front office staff          District Draft Date:   Assistant             1-31-20
                          regarding use of term “homeless” and              Initial training       Superintendent        Completion
                          incorporate into regular training materials.      completed 8-5-2019     of Student            Date:
                                                                            Plaintiffs’ Reviewed   Support
                                                                            Date:                  Services,
                                                                                                   Tammie
                                                                            P. Julianelle Reviewed Crumble,
                                                                            Date:                  Students in
                                                                                                   Transition
                                                                            P. Julianelle Approval Coordinator
                                                                            (after any needed
                                                                            revisions):
                    12    Create single Enrollment Packet to be used        District Draft Date:   Chaketa Riddle,       Deadline Date:
                          District-wide that includes language to allow     9-20-2019              Assistant             10-31-2019
                          for enrollment by a student without a parent,     Plaintiffs’ Reviewed   Superintendent        Completion
                          guardian, or caregiver.                           Date:                  of Student            Date:
                                                                                                   Support
                                                                            P. Julianelle Reviewed Services,
                                                                            Date:                  Tammie
                                                                                                   Crumble,
                                                                             4

                                 Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 40 of 85
                                                                              P. Julianelle Approval   Students in
                                                                              (after any needed        Transition
                                                                              revisions):              Coordinator
Revise policies,        13   Provide training to SIT office staff, building   District Draft Date:     Chaketa Riddle,   Deadline Date:
practices and                counselors, social workers and building front    11-30-2019               Assistant         1/31/2020
documents to                 office staff regarding enrollment rights and     Plaintiffs’ Reviewed     Superintendent    Completion
improve the                  procedures for unaccompanied youth, and set      Date:                    of Student        Date:
identification of            annual schedule for such trainings.                                       Support
unaccompanied                                                                 P. Julianelle Reviewed   Services,
youth without                                                                 Date:
caregivers.
                                                                              P. Julianelle Approval
                                                                              (after any needed
                                                                              revisions):
Add identification of   14   Revise job description.                          District Draft Date:     RGSD              Deadline Date:
students                                                                      9-20-2019                                  10-31-2019
experiencing                                                                  Plaintiffs’ Reviewed                       Completion
homelessness to the                                                           Date:                                      Date:
Homeless
Coordinator’s job                                                             P. Julianelle Reviewed
description.                                                                  Date:

                                                                              P. Julianelle Approval
                                                                              (after any needed
                                                                              revisions):
                        15   Take revised job description to Board of                                  Chaketa Riddle,   Deadline Date:
                             Education for approval.                                                   Assistant         11-30-2019
                                                                                                       Superintendent    Completion
                                                                                                       of Student        Date:
                                                                                                       Support
                                                                                                       Services




ENROLLMENT

                                                                               5

                                    Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 41 of 85
Recommendation               Action Step                                         Notes                    Responsible       Deadline &       Plaintiffs’ Team
                                                                                                          Party             Completion       Comments
                                                                                                                            Date
Do not require          16   Create single Enrollment Packet to be used          District Draft Date:     Chaketa Riddle,   Deadline Date:
documents prior to           District-wide with revised McKinney-Vento Act       9-20-2019                Assistant         10-31-2019
enrollment; Rather,          Survey on first page.                               Plaintiffs’ Reviewed     Superintendent    Completion
“immediately enroll                                                              Date:                    of Student        Date:
the homeless child                                                                                        Support
or youth, even if the                                                            P. Julianelle Reviewed   Services,
child or youth – is                                                              Date:                    Tammie
unable to produce                                                                                         Crumble,
records normally                                                                 P. Julianelle Approval   Students in
required for                                                                     (after any needed        Transition
enrollment, such as                                                              revisions):              Coordinator
previous academic       17   Revise correspondence from SIT office to            District Draft Date:     Chaketa Riddle,   Deadline Date:
records, records of          remove requests for documents.                                               Assistant         10-31-2019
immunization and                                                                 Plaintiffs’ Reviewed     Superintendent    Completion
other required health                                                            Date:                    of Student        Date:
records, proof of                                                                                         Support
residency, or other                                                              P. Julianelle Reviewed   Services,
documentation.”                                                                  Date:                    Tammie
                                                                                                          Crumble,
Revise all                                                                       P. Julianelle Approval   Students in
documents, forms,                                                                (after any needed        Transition
and trainings to                                                                 revisions):              Coordinator
indicate that           18   Provide training to SIT office staff, building      District Draft Date:     Chaketa Riddle,   Deadline Date:
McKinney-Vento               counselors, social workers and building front       11-30-2019               Assistant         1-31-2020
students are entitled        office staff regarding immediate enrollment of      Plaintiffs’ Reviewed     Superintendent    Completion
to immediate                 homeless families without requiring                 Date:                    of Student        Date:
enrollment even if           documentation or in-person appointment, and                                  Support
they cannot produce          prepare annual training schedule.                   P. Julianelle Reviewed   Services,
documents.                                                                       Date:                    Tammie
                                                                                                          Crumble,
                                                                                 P. Julianelle Approval   Students in
                                                                                 (after any needed        Transition
                                                                                 revisions):              Coordinator
                        19   Revise SIT Parent and Procedural Manual to          District Draft Date:     Chaketa Riddle,   Deadline Date:
                             address changes related to the identification and                            Assistant         11-30-2019
                             enrollment process.                                 Plaintiffs’ Reviewed     Superintendent    Completion
                                                                                 Date:                    of Student        Date:
                                                                                  6

                                     Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 42 of 85
                                                                                                        Support
                                                                               P. Julianelle Reviewed   Services,
                                                                               Date:                    Tammie
                                                                                                        Crumble,
                                                                               P. Julianelle Approval   Students in
                                                                               (after any needed        Transition
                                                                               revisions):              Coordinator
Do not require          20   Revise procedures to allow provision of initial   District Draft Date:     Chaketa Riddle,   Deadline Date:
McKinney-Vento               enrollment information for homeless families by                            Assistant         11-30-2019
parents or students          phone.                                            Plaintiffs’ Reviewed     Superintendent    Completion
to attend an in-                                                               Date:                    of Student        Date:
person appointment                                                                                      Support
to enroll. Facilitate                                                          P. Julianelle Reviewed   Services,
the enrollment                                                                 Date:                    Tammie
process so parents                                                                                      Crumble,
can provide initial                                                            P. Julianelle Approval   Students in
information by                                                                 (after any needed        Transition
phone or email, and                                                            revisions):              Coordinator
complete                21   Provide training to SIT office staff, building    District Draft Date:     Chaketa Riddle,   Deadline Date:
documentation at the         counselors, social workers and building front                              Assistant         1-31-2020
most convenient              office staff regarding immediate enrollment of    Plaintiffs’ Reviewed     Superintendent    Completion
location and time.           homeless families without requiring               Date:                    of Student        Date:
                             documentation or in-person appointment, and                                Support
                             create a schedule for annual training.            P. Julianelle Reviewed   Services, Woods
                                                                               Date:

                                                                               P. Julianelle Approval
                                                                               (after any needed
                                                                               revisions):
Train all enrollment 22      Provide training to SIT office staff, building    First training           Chaketa Riddle,   Deadline Date:
secretaries to enroll        counselors, social workers and building front     completed; additional    Assistant         1-31-2020
immediately when a           office staff regarding immediate enrollment of    trainings to be          Superintendent    Completion
McKinney-Vento               homeless families without requiring               completed over the       of Student        Date:
family or                    documentation or in-person appointment, and       course of the school     Support
unaccompanied                create a schedule for annual training.            year.                    Services, Woods
youth presents for
enrollment, and refer
to the SIT team for
follow up.

                                                                                7

                                     Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 43 of 85
Revise policies,       23   Create single Enrollment Packet to be used                                   Chaketa Riddle,   Deadline Date:
practices and               District-wide that includes language to allow for                            Assistant         10-31-2019
documents to create         enrollment by a student without a parent,           District Draft Date:     Superintendent
a process to ensure         guardian, or caregiver.                             9-20-2019                of Student        Completion
immediate                                                                       Plaintiffs’ Reviewed     Support           Date:
enrollment in school                                                            Date:                    Services,
for unaccompanied                                                                                        Tammie
youth.                                                                          P. Julianelle Reviewed   Crumble,
                                                                                Date:                    Students in
                                                                                                         Transition
                                                                                P. Julianelle Approval   Coordinator
                                                                                (after any needed
                                                                                revisions):
                       24   Revise Board Policy IGBCA to state as follows:      District Draft Date:     RGSD              Deadline Date:
                            “If the homeless student is unaccompanied by a      8-20-2019                                  10-31-2019
                            parent/guardian, the district liaison shall give    Plaintiffs’ Reviewed
                            priority to the wishes of the unaccompanied         Date:
                            youth in determining the school of best
                            interest.”                                          P. Julianelle Reviewed
                                                                                Date:

                                                                                P. Julianelle Approval
                                                                                (after any needed
                                                                                revisions):
                       25   Take revised Policy IGBCA to the Board of           In progress              RGSD              Deadline Date:
                            Education for approval                                                                         11-30-2019
                                                                                                                           Completion
                                                                                                                           Date:
                       26   Provide training to SIT office staff, building      District Draft Date:     Chaketa Riddle,   Deadline Date:   Regularly
                            counselors, social workers and building front                                Assistant         1-31-2020        schedule
                            office staff regarding enrollment rights and        Plaintiffs’ Reviewed     Superintendent    Completion       trainings and
                            procedures for unaccompanied youth, and create      Date:                    of Student        Date:            reviews over the
                            schedule for annual training.                                                Support                            course of the
                                                                                P. Julianelle Reviewed   Services,                          school year to
                                                                                Date:                    Tammie                             provide ongoing
                                                                                                         Crumble,                           training to these
                                                                                P. Julianelle Approval   Students in                        staff members.
                                                                                (after any needed        Transition                         Maintain
                                                                                revisions):              Coordinator                        evidence of
                                                                                                                                            training and
                                                                                 8

                                    Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 44 of 85
                                                                                                                                              details of training
                                                                                                                                              (who, what,
                                                                                                                                              when, where,
                                                                                                                                              how).

                         27   SIT Office will create and maintain a data          District Draft Date:     Chaketa Riddle,   Deadline Date:
                              dashboard to track SIT information by school,                                Assistant         11-30-2019
                              including numbers of enrollments, number of         Plaintiffs’ Reviewed     Superintendent    Completion
                              drops, Best Interest Determinations, provision      Date:                    of Student        Date:
                              of the Dispute Resolution form, disputes,                                    Support
                              transportation, attendance, extracurricular         P. Julianelle Reviewed   Services,
                              activity participation and discipline.              Date:                    Tammie
                                                                                                           Crumble,
                                                                                  P. Julianelle Approval   Students in
                                                                                  (after any needed        Transition
                                                                                  revisions):              Coordinator
                         28   Revising SIT Internal District Procedural           District Draft Date:                       Deadline Date:
                              Manual to include procedures for reviewing this                                                11-30-2019
                              data, what data will prompt additional action by    Plaintiffs’ Reviewed                       Completion
                              the district and what that additional action will   Date:                                      Date:
                              be.
                                                                                  P. Julianelle Reviewed
                                                                                  Date:

                                                                                  P. Julianelle Approval
                                                                                  (after any needed
                                                                                  revisions):
Revise all training to   29   Create training PowerPoint.                         District Draft Date:     Chaketa Riddle,   Deadline Date:
present consistent,                                                                                        Assistant         11-30-2019
accurate information                                                              Plaintiffs’ Reviewed     Superintendent    Completion
about common signs                                                                Date:                    of Student        Date:
of homelessness,                                                                                           Support
legal requirements                                                                P. Julianelle Reviewed   Services, Woods
for identification,                                                               Date:
immediate
enrollment, school                                                                P. Julianelle Approval
of origin, and                                                                    (after any needed
transportation, at a                                                              revisions):
minimum.                 30   Provide ongoing training to SIT office staff,       District Draft Date:     Chaketa Riddle,   Ongoing:
                              building counselors, social works and building                               Assistant         1-31-2020
                                                                                   9

                                      Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 45 of 85
                           front office staff. Include sign-in sheets for   Plaintiffs’ Reviewed     Superintendent
                           attendees. Track which staff members attend      Date:                    of Student        Deadline Date:
                           which trainings.                                                          Support
                                                                            P. Julianelle Reviewed   Services, Woods   Completion
                                                                            Date:                                      Date:

                                                                            P. Julianelle Approval
                                                                            (after any needed
                                                                            revisions):
                      31   Provide annual training to building              District Draft Date:     Chaketa Riddle,   Deadline Date:   To be conducted
                           administrators.                                  *to be conducted         Assistant         1-31-2020        each year at
                                                                            annually at Annual       Superintendent    Completion       Annual
                                                                            Leadership Retreat       of Student        Date:            Leadership
                                                                            Plaintiffs’ Reviewed     Support                            Retreat prior to
                                                                            Date:                    Services;                          the beginning of
                                                                                                     Tammie                             the school year
                                                                            P. Julianelle Reviewed   Crumble, SIT
                                                                            Date:                    Coordinator

                                                                            P. Julianelle Approval
                                                                            (after any needed
                                                                            revisions):



TRANSPORTATION
Recommendation             Action Step                                      Notes                    Responsible       Deadline &       Plaintiffs’ Team
                                                                                                     Party             Completion       Comments
                                                                                                                       Date
Allow parents to      32   Revise SIT Parent and Internal District          District Draft Date:     Chaketa Riddle,   Deadline Date:
provide                    Procedural Manual to allow provision of                                   Assistant         11-30-2019
transportation             transportation information by phone or email.    Plaintiffs’ Reviewed     Superintendent    Completion
information by                                                              Date:                    of Student        Date:
phone or email. Do                                                                                   Support
not require parents                                                         P. Julianelle Reviewed   Services,
to return signed                                                            Date:                    Tammie
documents prior to                                                                                   Crumble, SIT
starting                                                                    P. Julianelle Approval   Coordinator
transportation.                                                             (after any needed
                                                                            revisions):
                                                                            10

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 46 of 85
Adjust pick-up /        33   Revise SIT Parent and Internal District            District Draft Date:     Chaketa Riddle,   Deadline Date:   Timely means
drop-off locations as        Procedural Manual, including procedure for                                  Assistant         11-30-2019       within 24 hours
needed for as long           transportation department to initiate and update   Plaintiffs’ Reviewed     Superintendent    Completion
as a student is              transportation information for SIT students in     Date:                    of Student        Date:
attending the school         timely manner.                                                              Support
of origin, regardless                                                           P. Julianelle Reviewed   Services,
of the time of the                                                              Date:                    Tammie
school year.                                                                                             Crumble,
                                                                                P. Julianelle Approval   Students in
Ensure                                                                          (after any needed        Transition
transportation is                                                               revisions):              Coordinator
provided in a timely    34   Distribute written procedure to SIT staff and                               Chaketa Riddle,   Deadline Date:
manner.                      transportation department staff                                             Assistant         12-20-2019
                                                                                District Draft Date:     Superintendent    Completion
                                                                                Plaintiffs’ Reviewed     of Student        Date:
                                                                                Date:                    Support
                                                                                                         Services,
                                                                                P. Julianelle Reviewed   Tammie
                                                                                Date:                    Crumble,
                                                                                                         Students in
                                                                                P. Julianelle Approval   Transition
                                                                                (after any needed        Coordinator
                                                                                revisions):
Include information     35   Revise SIT Parent & Student Manual to provide      District Draft Date:     Chaketa Riddle,   Deadline Date:
about transportation         instruction on how to notify SIT department of                              Assistant         11-30-2019
in the SIT Parent            transportation update.                             Plaintiffs’ Reviewed     Superintendent    Completion
Manual.                                                                         Date:                    of Student        Date:
                                                                                                         Support
                                                                                P. Julianelle Reviewed   Services,
                                                                                Date:                    Tammie
                                                                                                         Crumble,
                                                                                P. Julianelle Approval   Students in
                                                                                (after any needed        Transition
                                                                                revisions):              Coordinator
Revise policies,        36   Revise SIT Parent & Student Manual to include      District Draft Date:     Chaketa Riddle,   Deadline Date:
practices and                specific information for unaccompanied youth.                               Assistant         11-30-2019
documents to create                                                             Plaintiffs’ Reviewed     Superintendent    Completion
a process for                                                                   Date:                    of Student        Date:
unaccompanied                                                                                            Support
youth to request, and                                                                                    Services,
                                                                                11

                                     Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 47 of 85
timely receive,                                                               P. Julianelle Reviewed   Tammie
transportation.                                                               Date:                    Crumble,
                                                                                                       Students in
                                                                              P. Julianelle Approval   Transition
                                                                              (after any needed        Coordinator
                                                                              revisions):


DISPUTES
Recommendation             Action Step                                        Notes                    Responsible       Completion       Comments
                                                                                                       Party             Date
Revise dispute        37   Work with State to revise dispute resolution       District Draft Date:     Chaketa Riddle,   Deadline Date:   See attached
policies, procedures,      procedures.                                        10-10-2019               Assistant         11-30-2019
and written                                                                   Plaintiffs’ Reviewed     Superintendent
explanations so they                                                          Date:                    of Student        Completion
are clear that while                                                                                   Support           Date:
the dispute is                                                                P. Julianelle Reviewed   Services,
pending, the student                                                          Date:                    Tammie
can enroll in the                                                                                      Crumble,
school where                                                                  P. Julianelle Approval   Students in
enrollment is sought,                                                         (after any needed        Transition
and that                                                                      revisions):              Coordinator
transportation will   38   Adopt Best Interest Determination Checklist.       District Draft Date:     Chaketa Riddle,   Deadline Date:
be provided.               https://dese.mo.gov/sites/default/files/09sch                               Assistant         11-30-2019
                           oolselectionchecklist.pdf.                         Plaintiffs’ Reviewed     Superintendent
Adopt a                                                                       Date:                    of Student        Completion
transparent,                                                                                           Support           Date:
objective process                                                             P. Julianelle Reviewed   Services,
for determining a                                                             Date:                    Tammie
student’s best                                                                                         Crumble,
                                                                              P. Julianelle Approval   Students in
interest as regards
                                                                              (after any needed        Transition
school of origin                                                              revisions):              Coordinator,
enrollment, such      39   Distribute and provide training for SIT staff on   District Draft Date:     Chaketa Riddle,   Deadline Date:
as that offered by         Best Interest Determination Checklist and                                   Assistant         12-20-2019
DESE.                      revised dispute resolution procedures and          Plaintiffs’ Reviewed     Superintendent
                           include in SIT Procedural Manual.                  Date:                    of Student        Completion
                                                                                                       Support           Date:
                                                                              P. Julianelle Reviewed   Services,
                                                                              Date:                    Tammie
                                                                              12

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 48 of 85
                                                                               Crumble,
                                                      P. Julianelle Approval   Students in
                                                      (after any needed        Transition
                                                      revisions):              Coordinator
40   Revise Board Policy IGBCA to clarify that a      District Draft Date:     RGSD          Deadline Date:
     student must be immediately enrolled in the      8-20-2019                              N/A
     school in which enrollment is sought and that    Plaintiffs’ Reviewed                   Completion
     transportation will be provided while disputes   Date:                                  Date:
     are pending.                                                                            8-20-2019
                                                      P. Julianelle Reviewed
                                                      Date:

                                                      P. Julianelle Approval
                                                      (after any needed
                                                      revisions):
41   Take revised Policy IGBCA to Board of            District Draft Date:     RGSD          Deadline Date:
     Education for approval.                          8-20-2019                              11-30-2019
                                                      Plaintiffs’ Reviewed
                                                      Date:                                  Completion
                                                                                             Date:
                                                      P. Julianelle Reviewed
                                                      Date:

                                                      P. Julianelle Approval
                                                      (after any needed
                                                      revisions):
42   Develop a system to track and monitor disputes   District Draft Date:                   Deadline Date:
     as they are filed and throughout the dispute                                            11-30-2019
     process and include in SIT Procedural Manual.    Plaintiffs’ Reviewed                   Completion
                                                      Date:                                  Date:

                                                      P. Julianelle Reviewed
                                                      Date:

                                                      P. Julianelle Approval
                                                      (after any needed
                                                      revisions):
43   Revise SIT Parent and Internal District          District Draft Date:                   Deadline Date:
     Procedural Manual to address Changes related                                            11-30-2019
     to Dispute resolution.
                                                      13

             Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 49 of 85
                                                                                 Plaintiffs’ Reviewed     Completion
                                                                                 Date:                    Date:

                                                                                 P. Julianelle Reviewed
                                                                                 Date:

                                                                                 P. Julianelle Approval
                                                                                 (after any needed
                                                                                 revisions):
Revise dispute          44   Revise dispute resolution procedures and            District Draft Date:     Deadline Date:
resolution                   written explanations so they are written “in a      10-10-2019               11-30-2019
procedures and               manner and form understandable” to parents          Plaintiffs’ Reviewed     Completion
written explanations         and unaccompanied youth.                            Date:                    Date:
so they are written
“in a manner and                                                                 P. Julianelle Reviewed
form                                                                             Date:
understandable” to
parents and                                                                      P. Julianelle Approval
unaccompanied                                                                    (after any needed
youth.                                                                           revisions):

Revise dispute          45   Revise dispute policies, procedures, and written    District Draft Date:     Deadline Date:
policies, procedures,        explanations so they are clear that the dispute     10-10-2019               11-30-2019
and written                  process is available for disputes about             Plaintiffs’ Reviewed     Completion
explanations so they         eligibility, enrollment, transportation, and full   Date:                    Date:
are clear that the           participation in school.
dispute process is                                                               P. Julianelle Reviewed
available for                                                                    Date:
disputes about
eligibility,                                                                     P. Julianelle Approval
enrollment,                                                                      (after any needed
transportation, and                                                              revisions):
full participation in
school.

Revise the dispute      46   Revise the dispute process to ensure it is          District Draft Date:     Deadline Date:
process to ensure it         expeditious and not unduly burdensome for           10-10-2019               11-30-2019
is expeditious and           parents or unaccompanied youth.                     Plaintiffs’ Reviewed     Completion
not unduly                                                                       Date:                    Date:
burdensome for
                                                                                 14

                                     Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 50 of 85
parents or                                                                        P. Julianelle Reviewed
unaccompanied                                                                     Date:
youth.
                                                                                  P. Julianelle Approval
                                                                                  (after any needed
                                                                                  revisions):
If a school board       47   If a school board review is part of the district’s   District Draft Date:                   Deadline Date:
review is part of the        process, assist the parent or student to access      10-10-2019                             11-30-2019
district’s process,          that level of review.                                                                       Completion
assist the parent or                                                              Plaintiffs’ Reviewed                   Date:
student to access                                                                 Date:
that level of review.
                                                                                  P. Julianelle Reviewed
                                                                                  Date:

                                                                                  P. Julianelle Approval
                                                                                  (after any needed
                                                                                  revisions):
Add dispute             48   Add dispute resolution to the Homeless               District Draft Date:                   Deadline Date:
resolution to the            Coordinator’s job description.                       9-20-2019                              11-30-2019
Homeless                                                                          Plaintiffs’ Reviewed                   Completion
                                                                                  Date:                                  Date:
Coordinator’s job
description.                                                                      P. Julianelle Reviewed
                                                                                  Date:

                                                                                  P. Julianelle Approval
                                                                                  (after any needed
                                                                                  revisions):




SEGREGATION
 Recommendation              Action Step                                          Notes                    Responsible   Deadline &       Plaintiffs’ Team
                                                                                                           Party         Completion       Comments
                                                                                                                         Date
                                                                                  15

                                     Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 51 of 85
Before placing a       49   Notify counselors and administrators that the         District Draft Date:     Chaketa Riddle,     Deadline Date:
McKinney-Vento              SIT office must be informed before a SIT                                       Assistant           11-30-2019
student in ACE, if          student is assigned to an alternative program,        Plaintiffs’ Reviewed     Superintendent      Completion
the parent or               including ACE.                                        Date:                    of Student          Date
student wishes to                                                                                          Support
remain in the                                                                     P. Julianelle Reviewed   Services,
school of origin,                                                                 Date:                    Tammie
make a best interest                                                                                       Crumble,
determination and                                                                 P. Julianelle Approval   Students in
provide appropriate                                                               (after any needed        Transition
written explanation                                                               revisions):              Coordinator;
and access to the                                                                                          Jarrett Smith,
dispute process.                                                                                           Director of
                                                                                                           Alternative
                                                                                                           Education;
                                                                                                           Michael Triplett,
                                                                                                           Assistant
                                                                                                           Superintendent
                                                                                                           of Leadership
                                                                                                           and
                                                                                                           Accountability
                       50   Revise SIT Procedural Manual to include                                                            Deadline Date:
                            process for SIT office to work with school to                                                      11-30-2019
                            provide documented notice to families prior to                                                     Completion
                            placement of an SIT student in an alternative                                                      Date:
                            program and an opportunity to discuss,
                            including the types of services offered in the
                            alternative program and the reasons for
                            recommendation for the alternative program.

                       51   Revise SIT Parent and Internal District               District Draft Date:                         Deadline Date:
                            Procedural Manual to include Best Interest                                                         11-30-2019
                            Determination checklist, and identify specific        Plaintiffs’ Reviewed                         Completion
                            issues related to alternative placements,             Date:                                        Date:
                            including:
                                 The reasons for the recommendation for          P. Julianelle Reviewed
                                     an alternative placement;                    Date:
                                 the ACE program does not provide free
                                     breakfast or lunch, which may be an
                                     important best interest factor to consider
                                                                                  16

                                    Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 52 of 85
                                  prior to placing a student in that          P. Julianelle Approval
                                  program.                                    (after any needed
                                 The availability of transportation,         revisions):
                                  instructional support, and other services
                                  also would be best interest factors.

                     52   Provide training to SIT staff regarding best        District Draft Date:     Chaketa Riddle,   Deadline Date:
                          interest determination and use of dispute                                    Assistant         1-31-20
                          resolution process, and create schedule for         Plaintiffs’ Reviewed     Superintendent    Completion
                          annual training.                                    Date:                    of Student        Date:
                                                                                                       Support
                                                                              P. Julianelle Reviewed   Services,
                                                                              Date:                    Tammie
                                                                                                       Crumble,
                                                                              P. Julianelle Approval   Students in
                                                                              (after any needed        Transition
                                                                              revisions):              Coordinator
                     53   Revise SIT Parent and Internal District             District Draft Date:                       Deadline Date:
                          Procedural Manual to address alternative                                                       11-30-2019
                          education programs.                                 Plaintiffs’ Reviewed                       Completion
                                                                              Date:                                      Date:

                                                                              P. Julianelle Reviewed
                                                                              Date:

                                                                              P. Julianelle Approval
                                                                              (after any needed
                                                                              revisions):


STUDENT DISCIPLINE, TRAUMA-SENSITIVITY, AND SCHOOL CLIMATE
 Recommendation        Action Step                                            Notes                    Responsible       Deadline &       Plaintiffs’ Team
                                                                                                       Party             Completion       Comments
                                                                                                                         Date
Specifically, and    54   Revise discipline policies/procedures to include    District Draft Date:     Chaketa Riddle,   Deadline Date:
explicitly require        factors administrators will consider when           3-13-2019                Assistant         8-1-2020
consideration of          imposing discipline.                                Plaintiffs’ Reviewed     Superintendent    Completion
factors related to                                                            Date:                    of Student        Date:
homelessness (e.g.                                                                                     Support
trauma, mobility,                                                                                      Services,
                                                                              17

                                  Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 53 of 85
lack of                                                                      P. Julianelle Reviewed   Tammie
transportation)                                                              Date:                    Crumble,
prior to imposing                                                                                     Students in
discipline.                                                                  P. Julianelle Approval   Transition
Explicitly mention                                                           (after any needed        Coordinator;
the need to                                                                  revisions):              Jarrett Smith,
consider the                                                                                          Director of
particular                                                                                            Alternative
challenges of                                                                                         Education;
students in                                                                                           Michael Triplett,
transition in                                                                                         Assistant
discipline                                                                                            Superintendent
handbooks, policies                                                                                   of Leadership
and procedures.                                                                                       and
                                                                                                      Accountability
                      55   Provide training for all staff responsible for    District Draft Date:                         Deadline Date:
                           supervising students on recognizing behaviors                                                  8-31-2020
                           stemming from traumas related to and including    Plaintiffs’ Reviewed                         Completion
                           homelessness.                                     Date:                                        Date:

                                                                             P. Julianelle Reviewed
                                                                             Date:

                                                                             P. Julianelle Approval
                                                                             (after any needed
                                                                             revisions):
                      56   Take revised policies to Board of Education for   District Draft Date:     Chaketa Riddle,     Deadline Date:
                           approval.                                                                  Assistant           8-31-2020
                                                                             Plaintiffs’ Reviewed     Superintendent      Completion
                                                                             Date:                    of Student          Date:
                                                                                                      Support
                                                                             P. Julianelle Reviewed   Services,
                                                                             Date:                    Tammie
                                                                                                      Crumble,
                                                                             P. Julianelle Approval   Students in
                                                                             (after any needed        Transition
                                                                             revisions):              Coordinator;
                                                                                                      Jarrett Smith,
                                                                                                      Director of
                                                                                                      Alternative
                                                                             18

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 54 of 85
                                                                                                         Education;
                                                                                                         Michael Triplett,
                                                                                                         Assistant
                                                                                                         Superintendent
                                                                                                         of Leadership
                                                                                                         and
                                                                                                         Accountability
Require out-of-       57   Provide training to all adults who interact with     District Draft Date:     Chaketa Riddle,     Deadline Date:
school suspensions         students and can refer students for discipline,                               Assistant           8-31-2020
to be a last resort        and to administrators regarding considerations       Plaintiffs’ Reviewed     Superintendent      Completion
for McKinney-              for discipline of homeless students.                 Date:                    of Student          Date:
Vento students.                                                                                          Support
Administrators                                                                  P. Julianelle Reviewed   Services,
imposing out-of-                                                                Date:                    Tammie
school suspensions                                                                                       Crumble,
should document                                                                 P. Julianelle Approval   Students in
all prior                                                                       (after any needed        Transition
interventions,                                                                  revisions):              Coordinator;
including positive                                                                                       Jarrett Smith,
behavioral                                                                                               Director of
supports.                                                                                                Alternative
                                                                                                         Education;
                                                                                                         Michael Triplett,
                                                                                                         Assistant
                                                                                                         Superintendent
                                                                                                         of Leadership
                                                                                                         and
                                                                                                         Accountability
                      58   Develop written procedure for building               District Draft Date:     Chaketa Riddle,     Deadline Date:
                           administrators to notify SIT office prior to                                  Assistant           11-30-2019
                           suspending SIT student and when a SIT student        Plaintiffs’ Reviewed     Superintendent      Completion
                           is involved in any level of official discipline at   Date:                    of Student          Date:
                           the school-level.                                                             Support
                                                                                P. Julianelle Reviewed   Services,
                                                                                Date:                    Tammie
                                                                                                         Crumble,
                                                                                P. Julianelle Approval   Students in
                                                                                (after any needed        Transition
                                                                                revisions):              Coordinator;

                                                                                19

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 55 of 85
                                                                                 Jarrett Smith,
                                                                                 Director of
                                                                                 Alternative
                                                                                 Education;
                                                                                 Michael Triplett,
                                                                                 Assistant
                                                                                 Superintendent
                                                                                 of Leadership
                                                                                 and
                                                                                 Accountability
59   Develop system for monitoring referrals to SIT     District Draft Date:                         Deadline Date:
     office from building administrators and include                                                 11-30-2019
     in SIT Procedural Manual.                          Plaintiffs’ Reviewed                         Completion
                                                        Date:                                        Date:

                                                        P. Julianelle Reviewed
                                                        Date:

                                                        P. Julianelle Approval
                                                        (after any needed
                                                        revisions):
60   Distribute and provide training for building       District Draft Date:     Chaketa Riddle,     Deadline Date:
     administrators on procedure to notify SIT office                            Assistant           11-30-2019
     prior to suspending SIT student.                   Plaintiffs’ Reviewed     Superintendent      Completion
                                                        Date:                    of Student          Date:
                                                                                 Support
                                                        P. Julianelle Reviewed   Services,
                                                        Date:                    Tammie
                                                                                 Crumble,
                                                        P. Julianelle Approval   Students in
                                                        (after any needed        Transition
                                                        revisions):              Coordinator;
                                                                                 Jarrett Smith,
                                                                                 Director of
                                                                                 Alternative
                                                                                 Education;
                                                                                 Michael Triplett,
                                                                                 Assistant
                                                                                 Superintendent
                                                                                 of Leadership
                                                        20

             Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 56 of 85
                                                                                                      and
                                                                                                      Accountability
Monitor discipline    61   SIT office to maintain discipline data for SIT    To be completed          Tammie            Monthly
data regularly to          students.                                         monthly                  Crumble,
ensure appropriate                                                                                    Students in       Deadline Date:
implementation of                                                            District Draft Date:     Transition        11-30-2019
these procedures.                                                                                     Coordinator,      Completion
                                                                             Plaintiffs’ Reviewed     Chaketa Riddle,   Date:
                                                                             Date:                    Assistant
                                                                                                      Superintendent
                                                                             P. Julianelle Reviewed   of Student
                                                                             Date:                    Support
                                                                             P. Julianelle Approval   Services
                                                                             (after any needed
                                                                             revisions):
                      62   Revise SIT Internal District Procedural Manual    District Draft Date:                       Deadline Date:   Discipline data for
                           to include procedures for reviewing discipline                                               11-30-2019       SIT students will
                           data on an individual student basis, as well as   Plaintiffs’ Reviewed                       Completion       be included on the
                           school-wide and District-wide bases.              Date:                                      Date:            monthly
                                                                                                                                         Principals’
                                                                             P. Julianelle Reviewed                                      Meeting agenda.
                                                                             Date:

                                                                             P. Julianelle Approval
                                                                             (after any needed
                                                                             revisions):
Revise all
documents,            63   Develop written procedure to ensure that SIT      District Draft Date:     Tammie            Deadline Date:   Remove coding
procedures and             students do not receive form letters regarding    Plaintiffs’ Reviewed     Crumble,          11-30-2019       specific to SIT
practices to ensure        attendance issues.                                Date:                    Students in       Completed        students.
compliance with                                                                                       Transition        Date:
Board Policy JED                                                             P. Julianelle Reviewed   Coordinator,
(“The district will                                                          Date:                    Chaketa Riddle,
contact the                                                                                           Assistant
Children’s Division                                                          P. Julianelle Approval   Superintendent
(CD)…or the local                                                            (after any needed        of Student
prosecutor in cases                                                          revisions):              Support
where the district                                                                                    Services


                                                                             21

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 57 of 85
has a reasonable       64   Develop written procedure to require building    District Draft Date:     Tammie            Deadline Date:
suspicion that a            administrators and/or counselors to notify SIT                            Crumble,          11-30-2019
student’s lack of           office of attendance concern of SIT student.     Plaintiffs’ Reviewed     Students in       Completed
attendance                                                                   Date:                    Transition        Date:
constitutes                                                                                           Coordinator,
educational                                                                  P. Julianelle Reviewed   Chaketa Riddle,
neglect…No such                                                              Date:                    Assistant
action will be taken                                                                                  Superintendent
unless other                                                                 P. Julianelle Approval   of Student
strategies and                                                               (after any needed        Support
interventions have                                                           revisions):              Services
been implemented
and proven
ineffective.”)




Explicitly require     65   Develop written procedure to ensure that SIT     District Draft Date:     Tammie            Deadline Date:
consideration of            students do not receive form letters regarding                            Crumble,          11-30-2019
homelessness and            attendance issues.                               Plaintiffs’ Reviewed     Students in       Completed
related                                                                      Date:                    Transition        Date:
transportation                                                                                        Coordinator,
challenges before                                                            P. Julianelle Reviewed   Chaketa Riddle,
imposing discipline                                                          Date:                    Assistant
or withdrawing a                                                                                      Superintendent
student for lack of                                                          P. Julianelle Approval   of Student
attendance.                                                                  (after any needed        Support
                                                                             revisions):              Services


                                                                             22

                                    Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 58 of 85
                      66   Develop written procedure to require building    District Draft Date:     Tammie            Deadline Date:
                           administrators and/or counselors to notify SIT                            Crumble,          11-30-2019
                           office of attendance concern of SIT student.     Plaintiffs’ Reviewed     Students in       Completion
                                                                            Date:                    Transition        Date:
                                                                                                     Coordinator,
                                                                            P. Julianelle Reviewed   Chaketa Riddle,
                                                                            Date:                    Assistant
                                                                                                     Superintendent
                                                                            P. Julianelle Approval   of Student
                                                                            (after any needed        Support
                                                                            revisions):              Services
                      67   Revise SIT Internal Procedural Manual to         District Draft Date:                       Deadline Date:
                           ensure tracking and monitoring attendance of                                                11-30-2019
                           SIT students.                                    Plaintiffs’ Reviewed                       Completion
                                                                            Date:                                      Date:

                                                                            P. Julianelle Reviewed
                                                                            Date:

                                                                            P. Julianelle Approval
                                                                            (after any needed
                                                                            revisions):
Include in            68   Building administrators and counselors to                                 Chaketa Riddle,   7-29-19          Two-hour training
professional               participate in poverty simulation exercise.                               Assistant                          by Community
development the                                                                                      Superintendent    Deadline Date:   Action Agency of
challenges                                                                                           of Student                         St. Louis County
homeless students                                                                                    Support           Completion
face, their trauma,                                                                                  Services          Date:
examples of the       69   Develop plan for professional development.       District Draft Date:     Chaketa Riddle,   Deadline Date:   Plaintiffs’ counsel
kinds of emotional                                                                                   Assistant         3-13-2020        will connect
and instructional                                                           Plaintiffs’ Reviewed     Superintendent    Completion       District with
support that is                                                             Date:                    of Student        Date:            additional
effective in                                                                                         Support                            resources for
assisting them, and                                                         P. Julianelle Reviewed   Services,                          meaningful
the importance of                                                           Date:                    Tammie                             professional
using positive                                                                                       Crumble,                           development,
discipline and                                                              P. Julianelle Approval   Students in                        including training
trauma-sensitive                                                            (after any needed        Transition                         on trauma-
strategies with                                                             revisions):              Coordinator                        sensitive
them.                                                                                                                                   strategies, for the
                                                                            23

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 59 of 85
                                                                                                      Barbara Sharp,                     District’s
                                                                                                      Professional                       consideration.
                                                                                                      Development
                                                                                                      Coordinator;
                                                                                                      Michael
                                                                                                      Tripplett,
                                                                                                      Assistant
                                                                                                      Superintendent
                                                                                                      of Leadership
                                                                                                      and
                                                                                                      Accountability


TRAINING
 Recommendation             Action Step                                                               Responsible       Deadline Date    Plaintiffs’ Team
                                                                                                      Party             & Completion     Comments
                                                                                                                        Date
Modify all training    70   Create training PowerPoint.                      District Draft Date:     Chaketa Riddle,   Deadline Date:
and professional                                                                                      Assistant         11-30-2019
development to                                                               Plaintiffs’ Reviewed     Superintendent    Completion
follow the                                                                   Date:                    of Student        Date:
McKinney-Vento                                                                                        Support
Act, including                                                               P. Julianelle Reviewed   Services,
upcoming changes                                                             Date:                    Tammie
in policies,                                                                                          Crumble,
particularly related                                                         P. Julianelle Approval   Students in
to identification                                                            (after any needed        Transition
(signs of                                                                    revisions):              Coordinator
homelessness, full     71   Provide initial training to SIT office staff,    District Draft Date:     Chaketa Riddle,   Ongoing:
and correct                 building counselors, social workers and building                          Assistant         7-29-19
definition of               front office staff, and develop schedule for     Plaintiffs’ Reviewed     Superintendent    8-5-19
homelessness),              annual training.                                 Date:                    of Student        Deadline Date:
immediate                                                                                             Support           1-31-2020
enrollment, and                                                              P. Julianelle Reviewed   Services,
school of origin.                                                            Date:                    Tammie            Completion
                                                                                                      Crumble,          date:
                                                                             P. Julianelle Approval   Students in
                                                                             (after any needed        Transition
                                                                             revisions):              Coordinator

                                                                             24

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 60 of 85
72   Provide initial training to building              District Draft Date:     Chaketa Riddle,   Ongoing:
     administrators, and develop schedule for annual                            Assistant         7-29-19
     training.                                         Plaintiffs’ Reviewed     Superintendent    8-5-19
                                                       Date:                    of Student        Deadline date:
                                                                                Support           1-31-20
                                                       P. Julianelle Reviewed   Services,         Completion
                                                       Date:                    Woods, Tueth-     Date:
                                                                                Keeney
                                                       P. Julianelle Approval
                                                       (after any needed
                                                       revisions):
73   Develop professional development plan for         District Draft Date:     Chaketa Riddle,   Deadline Date:
     Homeless Coordinator.                                                      Assistant         12-20-20
                                                       Plaintiffs’ Reviewed     Superintendent    Completion
                                                       Date:                    of Student        Date:
                                                                                Support
                                                       P. Julianelle Reviewed   Services,
                                                       Date:                    Tammie
                                                                                Crumble,
                                                       P. Julianelle Approval   Students in
                                                       (after any needed        Transition
                                                       revisions):              Coordinator,
                                                                                Barbara Sharp,
                                                                                Professional
                                                                                Development
                                                                                Coordinator


74   Update RGSD website with updated                  District Draft Date:                       Deadline Date:
     information, documents and materials related to                                              12-20-20
     Students in Transition, and create plan for       Plaintiffs’ Reviewed                       Completion
     annual review of website information.             Date:                                      Date:

                                                       P. Julianelle Reviewed
                                                       Date:

                                                       P. Julianelle Approval
                                                       (after any needed
                                                       revisions):

                                                       25

             Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 61 of 85
75   Complete the NCHE LEA Informal Needs                    Chaketa Riddle,   Deadline Date:
     Assessment.                                             Assistant         6-30-2020
                                                             Superintendent    Completion
                                                             of Student        Date:
                                                             Support
                                                             Services;
                                                             Tammie
                                                             Crumble,
                                                             Students in
                                                             Transition
                                                             Coordinator
76   Use the results of the NCHE LEA Informal                Chaketa Riddle,   Deadline Date:
     Needs Assessment to identify 1 or 2 standards           Assistant         8-1-2020
     from the NCHE Standards and Indicators for              Superintendent
     Quality LEA McKinney-Vento Programs to                  of Student
     focus on for programming during the 2020-2021           Support
     school year.                                            Services;
                                                             Tammie
                                                             Crumble,
                                                             Students in
                                                             Transition
                                                             Coordinator




                                                     26

            Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 62 of 85
_______________________       _______________                  _______________________             ______________
Mark Rosenbaum                Date                             Chaketa Riddle                      Date
Amanda Savage                                                  Assistant Superintendent of
PUBLIC COUNSEL                                                 Student School and Communication
                                                               Support Services in the
Counsel for Plaintiffs
                                                               Riverview Gardens School District




_______________________       _______________
Luz María Henríquez           Date
Joel Ferber
Amanda Schneider
LEGAL SERVICES
OF EASTERN MISSOURI, INC.
Counsel for Plaintiffs




_______________________       _______________
John C. Ulin                  Date
Caitlin Martini Mika
ARNOLD & PORTER
Counsel for Plaintiffs




                                                         27

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 63 of 85
                        EXHIBIT C




Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 64 of 85
                                              Scott C., et al. v. Riverview Gardens School District, et al.
                          State’s Response and Implementation Plan Regarding Expert’s Recommendations for the State


       THE STATE’S TIERED MONITORING PROCESS
                                                                                                                                     Plaintiffs’ Team
                          Action                                                                   Responsible
  Recommendation                                   Action Step                         Notes                       Deadline &           Comments
                          Step #                                                                      Party
                                                                                                                 Completion Date
                                                                                   State Draft
                                                                                   Date:
                                                                                   8/16/2019
Revise the questions
                                                                                   Plaintiffs’
on the student
                                   The State Education Agency (SEA) revised        Reviewed                      Deadline Date:
enrollment/registration
                                   and updated the questions on the                Date:
form referenced in
                                   student/enrollment registration form on its     8/30/2019                     Completion Date:
McKinney-Vento
                                   website at:                                                                   This step
monitoring checklist
                             1     https://dese.mo.gov/sites/default/files/qs-     P. Julianelle                 complete before
item a., to be
                                   Homeless-Sample-Enrollment-Form-08-             Reviewed                      final agreement
compliant with the
                                   2019.pdf                                        Date:                         on
McKinney-Vento
                                                                                                                 implementation
Act’s definition of
                                                                                   P. Julianelle                 plan
homelessness.
                                                                                   Approval
                                                                                   (after any
                                                                                   needed
                                                                                   revisions):

Revise the monitoring              The SEA will incorporate outcome-based                                        Deadline Date:
checklist to                       questions into the McKinney-Vento            State Draft                      DESE expects the
incorporate outcome-               questions in the October and February Cycle Date:                             first October
                             2
based questions, rather            of the Self-Monitoring Checklist monitored   10/10/2019                       Cycle question to
than output-based                  by its Federal Programs Supervisors and will                                  be added by
questions, to measure              begin educating SEAs about the new                                            9/15/2019. The

                                                                           1

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 65 of 85
                                                                                                                                      Plaintiffs’ Team
                         Action                                                                   Responsible
  Recommendation                                   Action Step                        Notes                        Deadline &            Comments
                         Step #                                                                      Party
                                                                                                                 Completion Date
and ensure                        requirements at upcoming conferences            Plaintiffs’                   second October
compliance. The                   beginning this fall 2019.                       Reviewed                      Cycle question is
checklist should                                                                  Date:                         an already
require districts to              The SEA will ask the following questions:                                     existing questions,
provide evidence of                                                               P. Julianelle                 but with new
the actual                        October Cycle:                                  Reviewed                      evidence sources
implementation of                  1. How does the Homeless Liaison learn         Date:                         added. The new
policies, particularly                about his/her responsibilities as the                                     evidence sources
when the state has                    LEA Homeless Liaison under                  P. Julianelle                 will be added by
received multiple                     McKinney-Vento?                             Approval                      9/15/2020.
complaints about a                     Evidence Sources:                          (after any
particular district.                  Kickstand Certificate (Required)           needed                        DESE expects the
                                      Certificates of Attendance signed by       revisions):                   February Cycle
                                        the State Coordinator                                                   questions to be
                                      Certificate of Attendance from                                           added by
                                        national conferences                                                    11/15/2019.

                                   2.    The LEA has a board-approved                                           Completion Date:
                                        process for the resolution of                                           DESE added the
                                        disagreements about eligibility, school                                 first October
                                        selection or enrollment, with                                           Cycle question by
                                        procedures for homeless families and                                    9/15/2019.
                                        youth to appeal decisions made by the                                   February Cycle
                                        LEA, including written explanations,                                    questions added
                                        clearly defined processes and provision                                 by 11/1/2019.
                                        of services during the appeal.
                                        Evidence Sources
                                             Copy of board-approved dispute
                                                resolution process


                                                                          2

                                  Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 66 of 85
                                                                                                                  Plaintiffs’ Team
                 Action                                                           Responsible
Recommendation                            Action Step                     Notes                   Deadline &         Comments
                 Step #                                                              Party
                                                                                                Completion Date
                                     Number of disputes about
                                      eligibility
                                     Number of disputes about
                                      enrollment
                                     Number of disputes about
                                      school choice
                                     Evidence the LEA implements
                                      the board approved dispute
                                      resolution process
                                     Evidence the students are
                                      enrolled and provided
                                      transportation during the dispute
                                      resolution process.

                          February Cycle:
                             1. The LEA ensures that homeless
                                students are immediately enrolled in
                                the school of choice and assisted
                                with basic school requirements (e.g.
                                record transfer, health and
                                immunization records, and
                                residency).
                                  Evidence Sources:
                              Enrollment records with date of
                                presentment and date of initial
                                attendance (Required).

                             2. The LEA identifies unaccompanied
                                youth, ensures they are enrolled in
                                school, identifies and removes

                                                                  3

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 67 of 85
                                                                                                                 Plaintiffs’ Team
                 Action                                                          Responsible
Recommendation                            Action Step                    Notes                   Deadline &         Comments
                 Step #                                                             Party
                                                                                               Completion Date
                                 barriers that prevent homeless youth
                                 from receiving appropriate credit for
                                 full or partial coursework
                                 satisfactorily completed while
                                 attending a prior school, and informs
                                 unaccompanied youth of their status
                                 as independent students and assists
                                 the unaccompanied homeless youth
                                 with applying to college, completing
                                 the FAFSA and verifying their status
                                 as independent students.
                                 Evidence Sources:
                                 UY Enrollment records with date of
                                  presentment and date of initial
                                  attendance
                                 Evidence of award of partial credits
                                 Evidence unaccompanied youth are
                                  notified of their independent status
                                  on the FAFSA and assisted with
                                  college access
                                 Review of academic and career
                                  plans for homeless youth.

                            3. The LEA ensures enrollment in the
                               school of origin when determined to
                               be in the best interest of the child.
                                 Evidence Sources:
                             School selection checklist
                             Case notes


                                                                 4

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 68 of 85
                                                                                                                   Plaintiffs’ Team
                 Action                                                            Responsible
Recommendation                            Action Step                      Notes                   Deadline &         Comments
                 Step #                                                               Party
                                                                                                 Completion Date
                                Evidence that parents/youth are
                                 informed of their rights under
                                 McKinney-Vento (e.g., parent/youth
                                 signatures verifying receipt of rights,
                                 case notes)

                            4. The LEA ensures transportation to
                               the school of origin.
                                 Evidence Sources;
                             Transportation referral forms that
                               include information relating to the
                               date of the request for transportation
                               and the date that transportation
                               began.
                             Transportation agreements between
                               families and the LEA
                             Inter-district transportation
                               agreements

                            5. The LEA has current Board-adopted
                               policies and procedures that ensure
                               there are no barriers to the
                               enrollment, attendance, and success
                               of homeless children and youth.
                               Evidence Sources:
                                    Copy of the current policy
                                       which is in a uniform format
                                       that parents can understand



                                                                   5

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 69 of 85
                                                                                                                          Plaintiffs’ Team
                 Action                                                                 Responsible
Recommendation                            Action Step                        Notes                      Deadline &           Comments
                 Step #                                                                    Party
                                                                                                      Completion Date
                                        Documentation showing
                                         board adoption date of the
                                         homeless policy
                                        Evidence of the LEA’s
                                         review process and/or the
                                         policy service the LEA uses.

                             6. Homeless children and youths are
                                enrolled in, and have a full and equal
                                opportunity to succeed in, schools of
                                that local educational agency.
                                Evidence Sources:
                                     Evidence homeless students
                                        receive Title I services
                                     Evidence homeless students
                                        receive Special Education
                                        Services
                                     Evidence homeless students
                                        are involved in activities such
                                        as clubs and athletics

                          (Adapted from Wisconsin Department of
                          Public Instruction December 2018
                          McKinney-Vento Compliance Monitoring
                          Requirements and Guiding Questions and
                          with input from Patricia Julianelle).
                                                                                                      Deadline Date:
                          The Office of Quality Schools Federal           State Draft                 DESE expects this
                   3
                          Programs Section will acquire an electronic     Date:                       logging system
                          and centralized logging system for phone        10/10/2019                  will be

                                                                  6

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 70 of 85
                                                                                                                             Plaintiffs’ Team
                 Action                                                                    Responsible
Recommendation                            Action Step                          Notes                        Deadline &          Comments
                 Step #                                                                       Party
                                                                                                          Completion Date
                          calls, letters and emails concerning                                           implemented by
                          McKinney-Vento questions, disputes, and          Plaintiffs’                   9/30/2019.
                          informal complaints. The Federal Programs        Reviewed
                          Staff will be able to log the inquirer’s name,   Date:                         Completion Date:
                          school district, and questions or concerns in                                  This logging
                          the log system. The logging system will also     P. Julianelle                 system is now in
                          allow the Federal Programs staff to identify     Reviewed                      use.
                          if the inquiry was a phone call, letter, or an   Date:
                          email. The log will have a list of items that
                          are common concerns or that the Federal          P. Julianelle
                          Programs section often gets notified about.      Approval
                          The logging system will also allow for the       (after any
                          inclusion of comments if the Federal             needed
                          Programs staff member feels more                 revisions):
                          information is needed.

                          The logging system will allow for the files to
                          be searched and categorized, therefore
                          allowing the SEA to customize technical
                          assistance to the LEAs.

                                                                           State Draft                   Deadline Date:
                          LEAs submit student level data in the
                                                                           Date:                         DESE expects this
                          Student Core files. The Student Core file
                                                                           10/10/2019                    metric to be in
                          includes data about the student, including
                                                                                                         operation by
                   4      enrollment, free and reduced lunch status, as
                                                                           Plaintiffs’                   11/15/2019
                          well as homeless status. (Free and reduced
                                                                           Reviewed
                          lunch status is a marker for students in
                                                                           Date:
                          poverty.) DESE will use this data to
                                                                                                         Completion Date:
                          determine which LEAs are potentially under

                                                                   7

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 71 of 85
                                                                                                                           Plaintiffs’ Team
                 Action                                                                    Responsible
Recommendation                             Action Step                         Notes                        Deadline &        Comments
                 Step #                                                                       Party
                                                                                                         Completion Date
                          identifying homeless students. DESE will         P. Julianelle                 This metric has
                          look at the free and reduced lunch count for     Reviewed                      been developed
                          the LEA and determine what 10% of the            Date:
                          count would be. (The statistical norm of
                          homeless students as a percentage of             P. Julianelle
                          students in poverty is 10%.) If 10% of the       Approval
                          free and reduced lunch count is higher than      (after any
                          the total number of homeless students            needed
                          identified, this could be a sign that the LEA    revisions):
                          is under identifying. After pulling the data
                          we will look at all LEAs identifying less
                          than 7% of their free and reduced lunch
                          count. (7% is used instead of 10% to
                          account for a margin of error.) If the LEA’s
                          identified count is more than 7% there will
                          appear to be no significant undercounting of
                          homeless students. If an LEA’s
                          identification count is less than 7%, DESE
                          will send a letter to the LEA asking it to
                          explain why it is not serving closer to 10%
                          of their free and reduced lunch count.
                          Depending on the response from the LEA,
                          DESE’s Federal Programs Supervisors and
                          State Homeless Coordinator would provide
                          technical assistance concerning data
                          collection and legal requirements. If it is an
                          individual’s behavior that is not allowing the
                          LEA to identify all potentially homeless
                          students, DESE will implement its 3 Level
                          Response Model (Action Step #10).

                                                                   8

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 72 of 85
                                                                                                                             Plaintiffs’ Team
                 Action                                                                    Responsible
Recommendation                             Action Step                         Notes                       Deadline &           Comments
                 Step #                                                                       Party
                                                                                                         Completion Date


                          LEAs currently submit information to DESE
                          that it can use to calculate (1) existing
                          graduation rates as defined by federal law
                          and dropout rates disaggregated by homeless
                          status, and (2) attendance data disaggregated    State Draft
                          by homeless status. DESE will review this        Date:
                          data for the 2019-20 school year, along with     10/30/2019
                          any available discipline data disaggregated                                    Deadline Date:
                          by homeless status, to use as a baseline and     Plaintiffs’                   DESE will review
                          then review the data in subsequent school        Reviewed                      the rates for the
                          years and assess whether any changes in          Date:                         2019-20 school
                          these rates suggest a further investigation is                                 year and compare
                   5      warranted into these issues. If so, DESE         P. Julianelle                 the rates for
                          will send a letter to the LEA asking it to       Reviewed                      subsequent school
                          explain why one or more of these rates has       Date:                         years.
                          changed significantly. Depending on the
                          response from the LEA, DESE’s Federal            P. Julianelle
                          Programs Supervisors and State Homeless          Approval                      Completion Date:
                          Coordinator would provide technical              (after any
                          assistance concerning data collection and        needed
                          legal requirements. If it is an individual’s     revisions):
                          behavior that is not allowing the LEA to
                          identify all potentially homeless students,
                          DESE will implement its 3 Level Response
                          Model (Action Step #10).

                          With the new logging system (Action Step         State Draft
                   6                                                                                     Deadline Date:
                          #3) and the new metric (Action Step #4),         Date:

                                                                   9

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 73 of 85
                                                                                                                           Plaintiffs’ Team
                 Action                                                                  Responsible
Recommendation                            Action Step                        Notes                         Deadline &         Comments
                 Step #                                                                     Party
                                                                                                        Completion Date
                          DESE will be able to better analyze patterns   9/16/2019                     DESE expects this
                          and types of complaints coming in to the                                     logging system to
                          department. This will enable DESE to take      Plaintiffs’                   be implemented
                          appropriate action.                            Reviewed                      by 9/30/2019 and
                                                                         Date:                         the new metric to
                                                                                                       be developed by
                                                                         P. Julianelle                 11/15/2019
                                                                         Reviewed
                                                                         Date:                         Completion Date:
                                                                                                       The logging
                                                                         P. Julianelle                 system is now in
                                                                         Approval                      use. The new
                                                                         (after any                    metric has been
                                                                         needed                        developed.
                                                                         revisions):
                                                                         State Draft
                                                                                                       Deadline Date:
                                                                         Date:
                                                                                                       DESE expects the
                                                                         9/16/2019
                          DESE tracks compliance with McKinney-                                        additional
                          Vento requirements through its Tiered                                        questions to be
                                                                         Plaintiffs’
                          Monitoring System, which requires LEAs to                                    added to the
                                                                         Reviewed
                          upload documents to demonstrate                                              system by
                                                                         Date:
                          compliance, and through its new metric                                       11/15/2019, the
                   7
                          (Action Step #4). DESE’s ability to                                          logging system to
                                                                         P. Julianelle
                          determine compliance will be enhanced with                                   be implemented
                                                                         Reviewed
                          the additional outcome-based questions and                                   by 9/30/2019, and
                                                                         Date:
                          the logging system (Action Step #3).                                         the new metric to
                                                                                                       be developed by
                                                                         P. Julianelle
                                                                                                       11/15/2019
                                                                         Approval
                                                                         (after any

                                                                 10

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 74 of 85
                                                                                                                           Plaintiffs’ Team
                 Action                                                                  Responsible
Recommendation                            Action Step                        Notes                         Deadline &         Comments
                 Step #                                                                     Party
                                                                                                        Completion Date
                                                                         needed                        Completion Date:
                                                                         revisions):                   The logging
                                                                                                       system is now in
                                                                                                       use. The new
                                                                                                       metric has been
                                                                                                       developed. The
                                                                                                       new questions
                                                                                                       were added by
                                                                                                       11/1/2019
                                                                                                       Deadline Date:
                                                                         State Draft                   DESE expects the
                                                                         Date:                         changes noted
                                                                         9/16/2019                     above to the
                                                                                                       Tiered Monitoring
                                                                         Plaintiffs’                   Process to be
                                                                         Reviewed                      implemented by
                          Tiered Monitoring, the new logging system      Date:                         11/15/2019, the
                          (Action Step #3), and the new metric                                         logging system to
                          (Action Step #4) will be used to track         P. Julianelle                 be implemented
                   8      compliance status, intervention, and follow-   Reviewed                      by 9/30/2019, and
                          up to achieve and confirm compliance.          Date:                         the metric to be
                                                                                                       developed by
                                                                         P. Julianelle                 11/15/2019
                                                                         Approval
                                                                         (after any                    Completion Date:
                                                                         needed                        The new logging
                                                                         revisions):                   system is now in
                                                                                                       use. The new
                                                                                                       metric has been
                                                                                                       developed.

                                                                 11

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 75 of 85
                                                                                                                                     Plaintiffs’ Team
                          Action                                                                   Responsible
  Recommendation                                   Action Step                         Notes                       Deadline &           Comments
                          Step #                                                                      Party
                                                                                                                 Completion Date
                                                                                   State Draft
                                                                                   Date:
                                                                                   9/16/2019

                                                                                   Plaintiffs’                   Deadline Date:
                                                                                   Reviewed                      Training will
                                                                                   Date:                         occur before the
                                   The McKinney-Vento Coordinator has and
                                                                                                                 changes go into
                                   will continue to train DESE personnel on its
                                                                                   P. Julianelle                 effect.
                            9      system for measuring and monitoring
                                                                                   Reviewed
                                   compliance and assessing evidence of actual
                                                                                   Date:                         Completion Date:
                                   implementation of policies and practices.
                                                                                                                 Training has
                                                                                   P. Julianelle                 occurred and will
                                                                                   Approval                      be ongoing.
                                                                                   (after any
                                                                                   needed
                                                                                   revisions):

When informal                      3-Level Response Model:                         State Draft
contact with a district            SEA staff members receiving informal            Date:
does not change                    complaints (i.e., any complaint that is not a   10/10/2019
noncompliance,                     dispute resolution as defined in the                                          Deadline Date:
pursue other options               McKinney-Vento Act) from                        Plaintiffs’
to “ensure that local              parents/guardians/unaccompanied youth or        Reviewed                      Completion Date:
                           10
educational agencies               others about the McKinney-Vento program         Date:                         This 3-Level
comply with the                    will work with LEA staff and parents/                                         Response Plan is
requirements of                    guardian/unaccompanied youth or others to       P. Julianelle                 now in place.
subsection (e)(3) and              address those complaints as expeditiously as    Reviewed
paragraphs (3) through             possible. Per the Family Educational Rights     Date:
(7) of subsection (g).”            and Privacy Act (20 U.S.C. § 1232g(b)(1)

                                                                           12

                                   Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 76 of 85
                                                                                                                                       Plaintiffs’ Team
                             Action                                                                    Responsible
  Recommendation                                       Action Step                         Notes                       Deadline &         Comments
                             Step #                                                                       Party
                                                                                                                     Completion Date
For example, this may                 and 34 C.F.R. § 99.30), DESE requires            P. Julianelle
include more intensive                written consent from a parent/guardian or        Approval
McKinney-Vento                        eligible (18 or over) student before it may      (after any
monitoring or                         speak with a third party on behalf of parent,    needed
consequences related                  guardian, or student. If a third party wishes    revisions):
to the district’s Title I,            to contact DESE and only discuss general
Part A funding.                       concerns (i.e., not disclosing personally
                                      identifiable information as defined in 34
                                      C.F.R. § 99.30) a written consent would not
                                      be necessary. DESE will attempt to resolve
                                      all such informal complaints within 30 days
                                      of receipt.
                                      Informal complaints are documented and
                                      resolved in the following manner:
                                           1. The McKinney-Vento State
                                              Coordinator contacts the Local
                                              Education Agency (LEA) Homeless
                                              Liaison via phone and/or email
                                              outlining the compliance issue(s) and
                                              gives guidance on the action steps
                                              needed for the LEA to be compliant
                                              with the Act.
                                           2. The State Coordinator records
                                              information about contact and
                                              response in the logging system
                                              (Action Step #3).
                                           3. If the LEA fails to be compliant after
                                              this initial contact, the Director of
                                              Federal Programs will contact the
                                              LEA via a phone call contacting both

                                                                              13

                                      Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 77 of 85
                                                                                                               Plaintiffs’ Team
                 Action                                                        Responsible
Recommendation                          Action Step                    Notes                   Deadline &         Comments
                 Step #                                                           Party
                                                                                             Completion Date
                               the LEA Homeless Liaison and the
                               Federal Program Director, again
                               outlining the compliance
                               deficiencies, and give guidance on a
                               course of action needed by the LEA
                               to obtain compliance. The LEA will
                               have a deadline.
                            4. If these steps fail to bring about
                               action on the part of the LEA, the
                               McKinney-Vento State Coordinator
                               and/or the Federal Programs Director
                               will inform the Assistant
                               Commissioner from the Office of
                               Quality Schools of the non-
                               compliance of the LEA.
                            5. The Assistant Commissioner will
                               reach out to the LEA’s
                               Superintendent and will outline the
                               non-compliance, the steps already
                               taken, and the step(s) needed by the
                               LEA to reach compliance.
                            6. Consider possible sanctions,
                               including but not limited to:
                                    a. Additional documentation
                                       requirements for the district
                                       to show its compliance
                                       progress
                                    b. Withholding ESEA Federal
                                       funds;


                                                               14

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 78 of 85
                                                                                                                               Plaintiffs’ Team
                 Action                                                                    Responsible
Recommendation                             Action Step                         Notes                       Deadline &             Comments
                 Step #                                                                       Party
                                                                                                         Completion Date
                                     c. Lowering accreditation
                                        ranking; or
                                     d. Other appropriate sanctions.

                                                                           State Draft
                                                                           Date:
                                                                           10/10/2019
                                                                                                         Deadline Date:
                                                                                                         New metric will
                                                                           Plaintiffs’
                          Both the new metric (Action Step #4) and                                       be developed by
                                                                           Reviewed
                          the Tiered Monitoring System will measure                                      11/15/2019
                                                                           Date:
                          compliance. The Tiered Monitoring System
                  11      is specifically based on evidence Districts                                    Completion Date:
                                                                           P. Julianelle
                          are required to produce. Federal monitoring                                    Tiered Monitoring
                                                                           Reviewed
                          staff are trained to look for information that                                 System is already
                                                                           Date:
                          will trigger additional inquiries.                                             in place. The new
                                                                                                         metric has been
                                                                           P. Julianelle
                                                                                                         developed.
                                                                           Approval
                                                                           (after any
                                                                           needed
                                                                           revisions):
                          DESE has a compliance system that tracks         State Draft
                          district response to compliance related          Date:                         Deadline Date:
                          questions. The system tracks corrective          9/16/2019
                          action requested from the SEA and district                                     Completion Date:
                  12
                          responses to the Corrective Action Plan          Plaintiffs’                   This compliance
                          (CAP).                                           Reviewed                      system is
                                                                           Date:                         currently in place.


                                                                   15

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 79 of 85
                                                                                                                                 Plaintiffs’ Team
                       Action                                                                Responsible
  Recommendation                                 Action Step                     Notes                       Deadline &             Comments
                       Step #                                                                   Party
                                                                                                           Completion Date
                                                                             P. Julianelle
                                                                             Reviewed
                                                                             Date:

                                                                             P. Julianelle
                                                                             Approval
                                                                             (after any
                                                                             needed
                                                                             revisions):

TRAINING AND TECHNICAL ASSISTANCE
                                                                             State Draft
                                                                             Date:                         Deadline Date:
                                                                             8/16/2019                     This action step is
                                                                                                           in process.
                                                                             Plaintiffs’                   Trainings by the
                                Trainings by the SEA, beginning in the       Reviewed                      SEA, beginning in
                                2019-20 school year, will be revised to      Date:                         the 2019-20
Revise trainings as             reflect the current homeless definition as                                 school year, will
necessary to reflect    13      revised by ESSA.                             P. Julianelle                 reflect the current
current law.                                                                 Reviewed                      homeless
                                                                             Date:                         definition as
                                                                                                           revised by ESSA.
                                                                             P. Julianelle
                                                                             Approval                      Completion Date:
                                                                             (after any                    Trainings revised
                                                                             needed                        by Fall 2019
                                                                             revisions):
                                                                             State Draft                   Deadline Date:
                        14
                                                                             Date:

                                                                        16

                                Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 80 of 85
                                                                                                                                 Plaintiffs’ Team
                        Action                                                                  Responsible
  Recommendation                                 Action Step                        Notes                        Deadline &         Comments
                        Step #                                                                     Party
                                                                                                               Completion Date
                                 The SEA has updated its Homeless Children      8/16/2019                     Completion Date:
                                 and Youth webpage with the ESSA                                              This action is
                                 definition of Homelessness.                    Plaintiffs’                   complete
                                                                                Reviewed
                                 See link below.                                Date:
                                 https://dese.mo.gov/quality-schools/federal-   8/30/2019
                                 programs/homeless-children-youth
                                                                                P. Julianelle
                                                                                Reviewed
                                                                                Date:

                                                                                P. Julianelle
                                                                                Approval
                                                                                (after any
                                                                                needed
                                                                                revisions):

                                                                                State Draft
                                                                                Date:
                                 The SEA has updated its “Sample
                                                                                8/16/2019
Revise “Sample                   Enrollment Form – MSIP 5 Resource and
Enrollment Form –                Process Standards G-5” to comply with the
                                                                                Plaintiffs’                   Deadline Date:
MSIP 5 Resource and              ESSA definition of homelessness under the
                                                                                Reviewed
Process Standards G-             McKinney-Vento Act. This has been
                         15                                                     Date:                         Completion Date:
5” to comply with the            updated on the SEA’s website at:
                                                                                8/30/2019                     This action is
legal definition of              https://dese.mo.gov/sites/default/files/qs-
                                                                                                              complete
homelessness.                    Homeless-Sample-Enrollment-Form-08-
                                                                                P. Julianelle
                                 2019.pdf
                                                                                Reviewed
                                                                                Date:


                                                                        17

                                 Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 81 of 85
                                                                                                                               Plaintiffs’ Team
                        Action                                                               Responsible
  Recommendation                                 Action Step                     Notes                       Deadline &           Comments
                        Step #                                                                  Party
                                                                                                           Completion Date
                                                                             P. Julianelle
                                                                             Approval
                                                                             (after any
                                                                             needed
                                                                             revisions):

                                                                             State Draft
                                                                             Date:
                                                                             8/16/2019

                                                                            Plaintiffs’
                                                                            Reviewed
Revise “Sample                   SEA staff determined the “Sample Residency
                                                                            Date:                          Deadline Date:
Residency                        Information Form” was a duplication of the
Information Form” to             form listed above. Therefore, it has been
                         16                                                 P. Julianelle                  Completion Date:
comply with the legal            removed it from the SEA’s website.
                                                                            Reviewed                       This action is
definition of
                                                                            Date:                          complete.
homelessness.
                                                                             P. Julianelle
                                                                             Approval
                                                                             (after any
                                                                             needed
                                                                             revisions):
                                                                                                           Deadline Date:
                                                                             State Draft
Ensure the Standard
                                                                             Date:
Complaint Procedure              The SEA corrected a missing link on its                                   Completion Date:
                                                                             8/16/2019
is available on          17      website. The “DESE Homeless Dispute                                       This action is
                                                                             and
DESE’s website.                  Resolution” form is available on the web.                                 complete
                                                                             9/16/2019
                                        Under Quick Links:                                                 (including making
                                                                                                           the changes as

                                                                        18

                                 Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 82 of 85
                                                                                                                          Plaintiffs’ Team
                 Action                                                                 Responsible
Recommendation                            Action Step                       Notes                         Deadline &         Comments
                 Step #                                                                    Party
                                                                                                       Completion Date
                                 https://dese.mo.gov/quality-           Plaintiffs’                   noted by Ms.
                                 schools/federal-programs/homeless-     Reviewed                      Juliannelle’s
                                 children-youth                         Date:                         8/25/2019
                                                                        8/30/2019                     amended
                                                                        and                           recommendations)
                                                                        9/18/2019

                                                                        P. Julianelle
                                                                        Reviewed
                                                                        Date:

                                                                        P. Julianelle
                                                                        Approval
                                                                        (after any
                                                                        needed
                                                                        revisions):

                                                                        State Draft
                                                                        Date:
                                                                        10/30/2019                    Deadline Date:
                          Review and revise trainings as necessary to                                 First review will
                          reflect current law at least once prior to    Plaintiffs’                   be by 11/15/2019
                          implementing any training, beginning          Reviewed
                  18
                          November 15, 2019, and as necessary           Date:                         Completion Date:
                          subsequently upon changes to the law or                                     Trainings have
                          upon receipt of new federal guidance.         P. Julianelle                 been updated and
                                                                        Reviewed                      posted to DESE
                                                                        Date:                         website.




                                                                 19

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 83 of 85
                                                                                                                           Plaintiffs’ Team
                 Action                                                                   Responsible
Recommendation                            Action Step                         Notes                       Deadline &          Comments
                 Step #                                                                      Party
                                                                                                        Completion Date
                                                                          P. Julianelle
                                                                          Approval
                                                                          (after any
                                                                          needed
                                                                          revisions):

                                                                          State Draft
                                                                          Date:
                                                                          10/30/2019

                                                                          Plaintiffs’
                                                                          Reviewed
                                                                                                        Deadline Date:
                          Review McKinney-Vento items on DESE             Date:
                                                                                                        First website
                          website during the 2019-2020 school year to
                                                                                                        review will be
                          see that all items on website reflect current   P. Julianelle
                  19                                                                                    during the 2019-
                          law and review and revise items on DESE         Reviewed
                                                                                                        2020 school year
                          website as necessary when changes to the        Date:
                          law occur.
                                                                                                        Completion Date:
                                                                          P. Julianelle
                                                                          Approval
                                                                          (after any
                                                                          needed
                                                                          revisions):




                                                                  20

                          Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 84 of 85
_______________________      _______________            _______________________             _______________
Mark Rosenbaum               Date                       Margaret Vandeven                       Date
Amanda Savage                                           Commissioner of Education
PUBLIC COUNSEL                                          Missouri Department of Elementary
Counsel for Plaintiffs                                  and Secondary Education




_______________________       _______________
Luz María Henríquez           Date
Joel Ferber
Amanda Schneider
LEGAL SERVICES
OF EASTERN MISSOURI, INC.
Counsel for Plaintiffs




_______________________       _______________
John C. Ulin                  Date
Caitlin Martini Mika
ARNOLD & PORTER
Counsel for Plaintiffs




                                                   21

                    Case 2:18-cv-04162-NKL Document 112 Filed 01/31/20 Page 85 of 85
